Exhibit 10.1

 

AMENDED AND RESTATED LEASE AGREEMENT

Between

Joint Development Authority of Brooks, Colquitt,

Grady, Mitchell, and Thomas Counties

(a public body corporate and politic)

as Lessor and Landlord

and

NATIONAL BEEF PACKING COMPANY, LLC

(a limited liability company organized and existing

under the laws of the State of Delaware)

 

as Lessee and Tenant

Dated as of  April 1, 2006

 

 

 

 

 

 

THE PARTIES INTEND FOR THE RIGHTS AND INTEREST OF THE JOINT DEVELOPMENT
AUTHORITY OF BROOKS, COLQUITT, GRADY, MITCHELL, AND THOMAS COUNTIES (THE
“ISSUER”) IN THE PROJECT LEASED HEREUNDER, THIS LEASE AGREEMENT AND CERTAIN
REVENUES AND RECEIPTS DERIVED HEREUNDER, EXCEPT FOR CERTAIN UNASSIGNED RIGHTS,
AS DEFINED HEREIN, TO BE RESPECTIVELY CONVEYED, ASSIGNED AND PLEDGED TO AMERICAN
BANKING COMPANY D/B/A AMERIS (THE “PURCHASER”) AS SECURITY FOR $3,200,000
MAXIMUM PRINCIPAL AMOUNT OF THE ISSUER’S TAX-EXEMPT INDUSTRIAL DEVELOPMENT
REVENUE BOND (NATIONAL BEEF PROJECT), SERIES 2006 AND ITS TAXABLE INDUSTRIAL
DEVELOPMENT REVENUE BOND (NATIONAL BEEF PROJECT), SERIES 2006 AS PROVIDED IN AN
INSTRUMENT ENTITLED “DEED TO SECURE DEBT, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT” FROM THE ISSUER, AS GRANTOR, TO THE PURCHASER, AS GRANTEE.

 

 

--------------------------------------------------------------------------------

 


 

TABLE OF CONTENTS

 

(This Table of Contents is not a part of the Lease

Agreement and is only for convenience of reference.)



ARTICLE I  DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

  3

Section 1.1.  Definitions

  3

Section 1.2.  Construction Of Certain Terms

  8

Section 1.3.  Table of Contents; Titles and Headings

  9

ARTICLE II  REPRESENTATIONS AND UNDERTAKINGS

10

Section 2.1.  Representations by the Issuer

10

Section 2.2.  Representations by the Company

11

ARTICLE III  LEASING CLAUSE; SECURITY; TITLE

12

Section 3.1.  Lease of the Project

12

Section 3.2.  Security for Payments Under the Bonds

12

Section 3.3.  Warranties and Covenants of Authority as to Title

13

Section 3.4.  Warranties and Covenants of Company as to Title

13

ARTICLE IV  CONSTRUCTION OF THE LEASED IMPROVEMENTS; ISSUANCE OF THE
                                        BONDS; FUNDS

14

Section 4.1.  Agreement to Construct the Project

14

Section 4.2.  Funding of Project Costs

14

Section 4.3.  Use of Bond Proceeds

14

Section 4.4.  Disbursements from the Bond Proceeds

14

Section 4.5.  Obligation of the Parties to Cooperate in Furnishing Documents;
                          Reliance of the Custodian

14

Section 4.6.  Establishment of Completion Date

14

 

 

--------------------------------------------------------------------------------

 


 





Section 4.7.  Company Required to Pay the Company’s Project Costs

15

Section 4.8.  Authorized Company and Authority Representatives and Successors

15

Section 4.9.  Enforcement of Remedies Against Contractors, Subcontractors,
                          Suppliers, Fabricators and Their Sureties

15

ARTICLE V  EFFECTIVE DATE OF THIS LEASE; DURATION OF LEASE TERM;
                                        RENTAL PROVISIONS; NATURE OF OBLIGATIONS
OF
                                        COMPANY

16

Section 5.1.  Effective Date of this Lease; Duration of Lease Term

16

Section 5.2.  Delivery and Acceptance of Possession; Quiet Enjoyment

16

Section 5.3.  Rents and Other Amounts Payable.

16

Section 5.4.  Place of Rental Payments

17

Section 5.5.  Nature of Obligations of Company Hereunder

17

ARTICLE VI  MAINTENANCE, TAXES, INSURANCE AND EMINENT DOMAIN

19

Section 6.1.  Maintenance of Project

19

Section 6.2.  Removal of Building Fixtures

19

Section 6.3.  Taxes, Other Governmental Charges, and Utility Charges

20

Section 6.4.  Insurance Required.

21

Section 6.5.  Application of Net Proceeds of Insurance

22

Section 6.6.  Advances by the Issuer or the Holder

22

Section 6.7.  Eminent Domain

23

ARTICLE VII  DAMAGE, DESTRUCTION, AND CONDEMNATION

24

Section 7.1.  Repair, Restoration or Replacement

24

ARTICLE VIII  ADDITIONAL COVENANTS; ADDITIONAL BONDS

25

Section 8.1.  No Warranty of Condition or Suitability by the Issuer

25

Section 8.2.  Access to Project and Records

25

 

 ii

 

--------------------------------------------------------------------------------

 


 

Section 8.3.  Company to Maintain its Existence and Qualification; Conditions
                          Under Which Exceptions Permitted

25

Section 8.4.  Operation of the Project and Tax Covenants

26

ARTICLE IX  ASSIGNMENT, SUBLEASING, ENCUMBERING, AND SELLING;
                                        REDEMPTION; RENT PREPAYMENTS AND
ABATEMENT;
                                        INSTALLATION OF COMPANY’S OWN MACHINERY
AND
                                        EQUIPMENT

29

Section 9.1.  Assignment and Subleasing

29

Section 9.2.  Restrictions on Sale, Encumbrance, or Conveyance of the Project
                         by the Issuer

29

Section 9.3.  Restrictions on Encumbrance by the Company

30

Section 9.4.  Redemption of Bonds

30

Section 9.5.  Prepayment of Basic Rent

30

Section 9.6.  Reserved.

31

Section 9.7.  Installation of Company’s Own Machinery and Equipment

31

Section 9.8.  Reference to the Bonds Ineffective After such Bonds are Paid

31

ARTICLE X  EVENTS OF DEFAULT AND REMEDIES

32

Section 10.1.  Events of Default Defined

32

Section 10.2.  Remedies on Default

32

Section 10.3.  Remedies Not Exclusive

33

Section 10.4.  Company to Pay Fees and Expenses

33

Section 10.5.  Waiver of Events of Default

34

ARTICLE XI  PURCHASE OPTION IN FAVOR OF COMPANY

35

Section 11.1.  Option to Purchase Project

35

Section 11.2.  Conveyance on Exercise of Option to Purchase

35

Section 11.3.  Public Purpose of Option to Purchase

35

 

 

iii

 

--------------------------------------------------------------------------------

 


 

 

Section 11.4.  Priority Position of Option

35

ARTICLE XII  MISCELLANEOUS

37

Section 12.1.  Supplemental Payments for Failure to Meet Employment Goals

37

Section 12.2.  Notices

38

Section 12.3.  Recording

39

Section 12.4.  Construction and Binding Effect

39

Section 12.5.  Severability

39

Section 12.6.  Immunity of Members, Officers, and Employees of Authority

39

Section 12.7.  Amendments, Changes, and Modifications

39

Section 12.8.  Execution of Counterparts

39

Section 12.9.  Law Governing Construction of this Lease

39

Section 12.10.  Covenants Run with Project

40

Section 12.11.  Subordination to Security Deed

40

Section 12.12.  Net Lease

40

Section 12.13.  Surrender of Project

40

Section 12.14.  Immunity of Directors, Officers, and Employees of Company

40

Section 12.15.  Payments Due on Other than Business Days

40

Section 12.16.  Holders are Third Party Beneficiaries

41

Section 12.17.  Restriction on Use

41

EXHIBIT A

44

 

iv

 

 

--------------------------------------------------------------------------------

 


 

AMENDED AND RESTATED
LEASE AGREEMENT

STATE OF GEORGIA          )

COLQUITT COUNTY          )

This AMENDED AND RESTATED LEASE AGREEMENT (this “Lease”), dated as of April 1,
2006, by and between the JOINT DEVELOPMENT AUTHORITY OF BROOKS, COLQUITT, GRADY,
MITCHELL, AND THOMAS COUNTIES (the “Issuer”), a public body corporate and
politic and public corporation created and existing under the laws of the State
of Georgia, party of the first part, and NATIONAL BEEF PACKING COMPANY, LLC (the
“Company”), a limited liability company organized and existing under the laws of
the State of Delaware, party of the second part, amends and restates the Lease
Agreement, dated as of January 16, 2001, as amended May 1, 2001 (the “2001
Lease”), by and between the Issuer and the Company’s predecessor, Farmland
National Beef Company, a Delaware limited partnership.

W I T N E S S E T H:

WHEREAS, the Issuer is a joint development authority initially created pursuant
to O.C.G.A. § 36-62-5.1 by concurrent resolutions of the governing bodies of
Brooks, Colquitt and Thomas Counties; the Issuer was thereafter expanded to
include Mitchell and Grady Counties by concurrent resolutions of the governing
bodies of Brooks, Colquitt, Grady, Mitchell and Thomas Counties  (Colquitt
County being herein called the “County”); and

WHEREAS, the Moultrie-Colquitt County Development Authority (the “County
Authority”) and the Issuer, pursuant to Article IX, Section III, Paragraph I (a)
of the Constitution of the State of Georgia of 1983, entered into an
intergovernmental contract under which (i) the Issuer used certain grant
proceeds and other funds, including certain funds provided by the Company, to
renovate the industrial building that is located on the land described in
Exhibit A hereto (collectively called the “Colquitt County Facilities”), (ii)
the County Authority assisted the Issuer in providing the Colquitt County
Facilities for use by the Company under the 2001 Lease, by issuing the Series
2001 Bonds (hereinafter defined) to pay a portion of the costs of such Colquitt
County Facilities and renovations thereto and (iii) the Issuer was required to
make payments to the County Authority or to the holder of the Series 2001 Bonds,
as assignee of the County Authority, in the amount and at the times required to
pay debt service on the Series 2001 Bonds; and

WHEREAS, in consideration of such financial assistance, the Issuer pledged to
the County Authority and the County Authority re-pledged to American Banking
Company (now called American Banking Company d/b/a Ameris), as the holder of the
Series 2001 Bonds, the Colquitt County Facilities and the revenues therefrom;
and

 

 

--------------------------------------------------------------------------------

 


 

 

 

 

WHEREAS, the Series 2001 Taxable Bond (hereinafter defined) has been prepaid and
retired and the Series 2001 Tax-Exempt Bond (hereinafter defined) has been
prepaid and retired or shall be prepaid and retired before the issuance of the
Bonds; and

WHEREAS, the Company desires for the Issuer to issue its Bonds (hereinafter
defined) to pay issuance costs of the Bonds and to finance costs of additional
renovations to, and equipment for, the Colquitt County Facilities, as previously
renovated; and

WHEREAS, it is desirable to amend and restate the 2001 Lease, as herein
provided; and

WHEREAS, after careful study and investigation of the nature of the Colquitt
County Facilities and the additional renovation and equipping thereof, the
Issuer has determined that: (i) the Colquitt County Facilities, as so renovated
and equipped, constitute a “project” that the Issuer may finance; (ii) the
Colquitt County Facilities, as so renovated and equipped, will promote the
objectives of developing and promoting industry and employment opportunities for
the public good and the general welfare of the County and of the State of
Georgia; and (iii) the issuance of the Bonds to finance costs relating to the
further renovation and equipping of the Colquitt County Facilities will be in
the interest of the residents of the County and will serve the public purposes
for which the Issuer was created and is existing; and

WHEREAS, the Company has represented that the further renovation and equipping
of the Project will preserve and create jobs in the County; and

WHEREAS, it is desirable for the Issuer to sell and issue the Bonds and use the
proceeds thereof for the purpose of reimbursing the Company for Project Costs
(as herein defined) and to lease the Project to the Company under this Lease for
use as a plant for the processing and packing of meat; under which the Company
will pay Basic Rent payments which are to be pledged to pay debt service on the
Bonds; and

WHEREAS, upon the issuance of the Bonds, the Series 2001 Bonds and all documents
securing the Series 2001 Bonds have been or are to be terminated.

NOW, THEREFORE, in consideration of the respective representations and
agreements hereinafter contained, the parties hereto agree as follows.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

2

 

--------------------------------------------------------------------------------

 


 

 

 

 

 


ARTICLE I
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION


SECTION 1.1.            DEFINITIONS.  CERTAIN CAPITALIZED WORDS AND TERMS USED
IN THIS LEASE ARE DEFINED IN THE TEXT HEREOF OR IN THE BOND RESOLUTION (DEFINED
BELOW).  IN ADDITION TO THE WORDS AND TERMS DEFINED ELSEWHERE HEREIN AND IN THE
BOND RESOLUTION, THE FOLLOWING WORDS AND TERMS ARE DEFINED TERMS UNDER THIS
LEASE:

“Act” means O.C.G.A. Section 36-62-1, et seq.

“Additional Rent” means the amounts payable by the Company, described in Section
5.3(b) of this Lease.

“Additions or Alterations” means modifications, improvements, alterations,
additions, enlargements, or expansions in, on or to the Project.

“Advance” means an amount paid by the Purchaser under the Bond Purchase Loan
Agreement to pay or reimburse Project Costs pursuant to the submission by the
Company, on behalf of the Issuer, of an Advance Request.. 

“Advance Request” means in the case of Advances under the Bond Purchase Loan
Agreement, a written request by the Company to the Purchaser, on behalf of the
Issuer on the form required by the Bond Purchase Loan Agreement.

“Affiliate” means a Person which is controlled by the Company or its corporate
successor, which controls the Company or its successor or which is under common
control with the Company or its successor (direct or indirect ownership of more
than fifty percent (50%) of the voting power constituting “control” of a Person
for such purpose).

“Architect” means any architect or architectural firm selected by the Issuer and
Company to prepare the Plans and Specifications, if any.

“Authorized Company Representative” means any officer of the Company and any
other person at the time designated to act on behalf of the Company by written
certificate furnished to the Issuer and the Custodian and signed on behalf of
the Company by an officer of the Company; more than one person may be designated
as an Authorized Company Representative.

“Authorized Issuer Representative” means Chairman or other officer of the Issuer
and any person at the time designated to act on behalf of the Issuer by written
certificate furnished to the Company and the Custodian signed on behalf of the
Issuer by the Chairman, or other officer of the Issuer; more than one person may
be designated as an Authorized Issuer Representative.

3

 

--------------------------------------------------------------------------------

 


 

 

 

 

“Basic Rent” means the rent payable by the Company pursuant to Section 5.3(a) of
this Lease.

“Bond” means, as applicable, the Tax-Exempt Bond or the Taxable Bond.

“Bonds” means both the Tax-Exempt Bond and the Taxable Bond, to be issued in the
combined aggregate Maximum Principal Amount of $3,200,000 to finance the Project
Costs, and bonds issued in exchange therefor or in replacement thereof.

“Bond Purchase Loan Agreement” means the Bond Purchase Loan Agreement, between
the Issuer and the Purchaser of the Bond, in substantially the form to be
attached to the Bond Resolution, as it may thereafter be amended in accordance
with the Bond Resolution.

 “Bond Resolution” means the resolution, adopted by the Issuer, as it may
thereafter be amended in accordance with the provisions of the Bond Resolution,
providing the terms and provisions under which the Bonds are  issued.

“Business Day” means a day which is not a Saturday, Sunday, a legal holiday, or
any other day on which banking institutions are authorized to be closed in the
State.

“Colquitt County Facilities” means the Leased Land and those of the Leased
Improvements that existed at the time the Leased Land was acquired by the
Issuer.

“Company” means National Beef Packing Company, LLC, a limited liability company
organized under the laws of the State of Delaware, and any successor lessee
under this Lease.

“Completion Date” means the first date on which the renovation of the Existing
Improvements have been substantially completed, as that date shall be certified
as provided in Section 4.6 hereof.

“County” means Colquitt County, Georgia.

“County Authority” means Moultrie-Colquitt County Development Authority.

“Custodian” means the Issuer or its designee, so long as an Event of Default
under the Bond Resolution  or under the Security Deed has not occurred and is
continuing, but if an Event of Default under the Bond Resolution or the Security
Deed has occurred and is continuing the Holder may remove the Custodian by
written notice to the Issuer and the Company and may appoint itself or its
designee as Custodian of the Project Fund and Debt Service Fund until the Event
of Default is cured or waived.

“Debt Service” and “debt service” means, as to any Bond, the principal of,
interest on and redemption price of such Bond.

“Debt Service Fund” means the Debt Service Fund created by the Bond Resolution.

4

 

--------------------------------------------------------------------------------

 


 

 

 

 

“Default Interest Rate” means when used with respect to interest on delinquent
payments of Additional Rent, 10% per annum and when used with respect to the
Basic Rent applicable to the Bonds, the Default Interest Rate provided for in
such Bonds.

“Environmental Laws” means all federal, state, and local laws, rules,
regulations, ordinances, programs, permits, guidance, orders, and consent
decrees relating to health, safety, and environmental matters, including, but
not limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, the Toxic Substances Control Act, as amended,
the Clean Water Act, as amended, the Clean Air Act, as amended, the Superfund
Amendments and Reauthorization Act of 1986, as amended, state and federal
superlien and environmental cleanup programs and laws, and U.S. Department of
Transportation regulations.

“Event of Default” means, when used with respect to this Lease, the events
specified in Section 10.1 of this Lease.

“Governing Body” means, as to the Issuer, the members of the Issuer acting as
its board of directors.

“Government Obligations” means direct general obligations of the United States
of America (including obligations issued or held in book‑entry form on the books
of the Department of Treasury of the United States of America) or obligations
the payment of the principal of and interest on which when due are fully and
unconditionally guaranteed by the United States of America.

“Holder” means the Person in whose name a Bond is registered on the registration
books of the Issuer.

“Issuer” means the Joint Development Authority of Brooks, Colquitt, Grady,
Mitchell, and Thomas Counties.

“Issuer Documents” means this Lease, the Bond Purchase Loan Agreement, the
Security Deed and the Satisfaction and Cancellation of Deed to Secure Debt,
Assignment of Rents and Leases and Security Agreement and Assignment of Rights
under Intergovernmental Contract and Assignment of Deed To Secure Debt,
Assignment of Leases and Rents and Security Agreement and Termination of
Intergovernmental Contract to be executed by the Issuer, as contemplated by the
Bond Resolution.

“Lease” means this Amended and Restated Lease Agreement, as the same may be
amended from time to time.

“Leased Equipment” means such items of equipment as shall be financed by the
Bonds, owned by the Issuer and located at the Leased Land, and replacements
thereof and substitutions therefor.

“Leased Improvements” means the buildings, structures, renovations and other
improvements from time to time located on the Leased Land, and all Additions,
Alterations, replacements and substitutions for any items of Leased
Improvements.

5

 

--------------------------------------------------------------------------------

 


 

 

 

 

“Leased Land” means the land described in Exhibit A attached hereto.

“Maturity Date” means, as to each Bond,  April 1, 2009.

“Maximum Principal Amount” means $3,200,000, being the combined maximum
principal amount of both of the  Bonds and the maximum aggregate amount that may
be drawn down by the Issuer under the Bond Purchase Loan Agreement. 

“Net Proceeds” means, when used with respect to any proceeds of casualty
insurance received with respect to any damage or destruction of the Project or
any eminent domain award (or proceeds of sale in lieu of a taking by eminent
domain) or with respect to any other recovery on a contractual claim or claim
for damage to or for taking of the Project, or any part thereof, the gross
proceeds from such insurance, eminent domain award, sale or recovery with
respect to which that term is used remaining after payment of all costs and
expenses (including attorneys’ fees and reimbursable expenses) incurred in the
collection of such gross proceeds.

“Permitted Encumbrances” means: (i) all encumbrances on the Project on the date
of delivery of the Bonds including any restrictive covenants applicable to the
Leased Land (including any restrictions in the deed or deeds conveying the
Leased Land to the Issuer), (ii) this Lease, (iii) the Security Deed, and (iv)
mechanics’ and materialmen’s liens arising after the commencement of
construction of additional renovations to the Project or the repair, replacement
or renovations of the Leased Improvements, or any part thereof, provided that
any such mechanics’ and materialmen’s liens shall be discharged by the Company
prior to any foreclosure thereof.

“Permitted Entity” means a legal entity organized and existing under the laws of
one or more states of the United States of America. 

“Permitted Successor” mean any corporation, partnership, or limited liability
company into which the Company may merge, any corporation, partnership, or
limited liability company resulting from a consolidation to which the Company is
a party or any corporation, partnership, or limited liability company to which
the Company transfers substantially all of its assets and then, and also
includes any Successor (as above defined, but substituting “Successor” for
“Company”) of a Successor, provided that in each case such Permitted Successor
shall be a Permitted Entity or the Issuer shall have consented to the assignment
hereof or subleasing of the Project to such successor entity.

“Person” means a natural person, a public body and any form of business
organization or other legal entity.

“Plans and Specifications” means the detailed plans and specifications, if any,
for the renovation of the Leased Improvements, as shall be approved in writing
by the Issuer and the Company, and any amendments thereto approved from time to
time by the Issuer and the Company, copies of which are or will be on file with,
or held by the Custodian and Company for inspection by the Holder.

6

 

--------------------------------------------------------------------------------

 


 

 

 

 

“Pledged Security” means and includes: (a) the Project; (b) the rights of the
Issuer in and under the Lease and any subsequent leases of the Project including
the right to receive Basic Rent thereunder (except for the Unassigned Rights); 
(c)  the Net Proceeds of casualty insurance received on account of damage to or
destruction of the Project or any part thereof; (d) the Net Proceeds received on
account of a taking of the Project, or any portion thereof, under power of
eminent domain; (e) the Net Proceeds of any sale of the Project, or any portion
thereof; (f) all other revenues of the Issuer from the Project or any part
thereof;  (g) any amounts in the Project Fund and in the Debt Service Fund
(subject to the rights of the Issuer and the Company to apply amounts in such
funds as provided in the Issuer Documents); (h) accounts receivable arising out
of the foregoing; and (i) the proceeds of the foregoing, all as to be more
particularly described in the Security Deed.

“Principal Balance” means, as to any Bond as of any particular time: (i) the
total amount drawn down by the Issuer under the Bond Purchase Loan Agreement
with respect to such Bond, reduced by (ii) any principal amounts thereof which
have theretofore been paid on such Bond.

“Principal Payment Date” means, as to any Bond, the date on which any principal
thereof is due.

“Project” means the Leased  Land, the Leased Improvements and the Leased
Equipment.

“Project Costs” means costs related to expansions and renovations of the Leased
Improvement made and to be made by the Company which are to be reimbursed by the
Bonds, costs of Leased Equipment and issuance costs of the Bonds.

“Project Fund” means the Project Fund created by the Bond Resolution.

“Purchaser” means American Banking Company d/b/a Ameris, located in Moultrie,
Georgia.

“Redemption Date” or “redemption date” means, as to the Bond, any date on which
such Bond is to be prepaid and redeemed, in whole or in part, as established by
the notice of redemption relating thereto.

“Rent Commencement Date” means April 1, 2006.

“Security Deed” means a Deed to Secure Debt, Assignment of Leases and Rents and
Security Agreement, approved by the Bond Resolution, from the Issuer to the
Purchaser, securing the Bonds.

“Series 2001 Bonds” means the Series 2001 Tax-Exempt Bond and the Series 2001
Taxable Bond.

“Series 2001 Taxable Bond” means the County Authority’s Industrial Development
Revenue Bond (National Beef Project), Taxable Series 2001.

7

 

--------------------------------------------------------------------------------

 


 

 

 

 

“Series 2001 Tax-Exempt Bond” means the County Authority’s Industrial
Development Revenue Bond (National Beef Project), Tax-Exempt Series 2001.

“State” means the State of  Georgia.

“Taxable Bond” means the Issuer’s Taxable Industrial Development Revenue Bond
(National Beef Project), Series 2006, and bonds issued in exchange therefor or
in replacement thereof.

“Tax-Exempt Bond” means the Issuer’s Tax-Exempt Industrial Development Revenue
Bond (National Beef Project), Series 2006, and bonds issued in exchange therefor
or in replacement thereof.

“Term” means the Term of this Lease, as provided for in Section 5.1 hereof.

“Unassigned Rights” means all of the rights of the Issuer (i) to receive
reimbursements and payments pursuant to Sections 5.3(b)(i), 6.6, 10.4 and 12.1
hereof, (ii) to receive notices under or pursuant to any provision of this Lease
or the Bond Resolution (iii) certain consensual and enforcement rights pursuant
to Sections 6.3, 6.4, 8.7 and 10.2 (as provided therein) hereof and (iv) to be
indemnified as provided in Section 8.5 of this Lease.


SECTION 1.2.            CONSTRUCTION OF CERTAIN TERMS.  FOR ALL PURPOSES OF THIS
LEASE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED OR UNLESS THE CONTEXT OTHERWISE
REQUIRES, THE FOLLOWING RULES OF CONSTRUCTION SHALL APPLY:

(1)        THE USE OF THE MASCULINE, FEMININE, OR NEUTER GENDER IS FOR
CONVENIENCE ONLY AND SHALL BE DEEMED AND CONSTRUED TO INCLUDE CORRELATIVE WORDS
OF THE MASCULINE, FEMININE, OR NEUTER GENDER, AS APPROPRIATE;

(2)       “THIS LEASE” MEANS THIS INSTRUMENT AS ORIGINALLY EXECUTED OR AS IT MAY
FROM TIME TO TIME BE SUPPLEMENTED OR AMENDED BY ONE OR MORE LEASES SUPPLEMENTAL
TO THIS LEASE AND ENTERED INTO PURSUANT TO THE APPLICABLE PROVISIONS HEREOF;

(3)       ALL REFERENCES IN THIS INSTRUMENT TO DESIGNATED “ARTICLES,”
“SECTIONS,” AND OTHER SUBDIVISIONS ARE TO THE DESIGNATED ARTICLES, SECTIONS, AND
OTHER SUBDIVISIONS OF THIS INSTRUMENT;

(4)       THE WORDS “HEREIN, “HEREOF,” AND “HEREUNDER” AND OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS LEASE AS A WHOLE AND NOT TO ANY PARTICULAR ARTICLE,
SECTION, OR OTHER SUBDIVISION;

(5)        THE TERMS DEFINED IN THIS ARTICLE SHALL HAVE THE MEANINGS ASSIGNED TO
THEM IN THIS ARTICLE AND INCLUDE THE PLURAL AS WELL AS THE SINGULAR; AND

8

 

--------------------------------------------------------------------------------

 


 

 

 

 

(6)        ALL ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS
ASSIGNED TO THEM IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AS
PROMULGATED BY THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS, ON AND AS
OF THE DATE OF THIS LEASE.


SECTION 1.3.            TABLE OF CONTENTS; TITLES AND HEADINGS.  THE TABLE OF
CONTENTS, THE TITLES OF THE ARTICLES, AND THE HEADINGS OF THE SECTIONS OF THIS
LEASE ARE SOLELY FOR CONVENIENCE OF REFERENCE, ARE NOT A PART OF THIS LEASE, AND
SHALL NOT BE DEEMED TO AFFECT THE MEANING, CONSTRUCTION, OR EFFECT OF ANY OF ITS
PROVISIONS.

[End of Article I]

 

 

 

 

 

 

 

 

9

 

--------------------------------------------------------------------------------

 


 

 

 

 

 


ARTICLE II
REPRESENTATIONS AND UNDERTAKINGS


SECTION 2.1.            REPRESENTATIONS BY THE ISSUER.  THE ISSUER MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES AS THE BASIS FOR THE UNDERTAKINGS ON
ITS PART HEREIN CONTAINED:


(A)                CREATION AND AUTHORITY.  THE ISSUER IS A PUBLIC BODY
CORPORATE AND POLITIC AND A PUBLIC CORPORATION DULY CREATED AND VALIDLY EXISTING
UNDER THE ACT.  THE ISSUER HAS ALL REQUISITE POWER AND AUTHORITY UNDER THE ACT:
(I) TO OWN THE PROJECT AND TO LEASE THE SAME TO THE COMPANY, (II) TO ISSUE THE
BONDS, AND (III) TO ENTER INTO, PERFORM ITS OBLIGATIONS UNDER, AND EXERCISE ITS
RIGHTS UNDER THE ISSUER DOCUMENTS.  THE ISSUER HAS FOUND THAT THE PROJECT IS A
“PROJECT” WITHIN THE MEANING OF THE ACT WHICH WILL PROMOTE THE PUBLIC PURPOSES
SET FORTH IN THE ACT.


(B)               PENDING LITIGATION.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS,
INQUIRIES, OR INVESTIGATIONS PENDING OR, TO THE KNOWLEDGE OF THE ISSUER, AFTER
MAKING DUE INQUIRY WITH RESPECT THERETO, THREATENED AGAINST OR AFFECTING THE
ISSUER IN ANY COURT OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR ARBITRATION
BOARD OR TRIBUNAL, WHICH INVOLVE THE POSSIBILITY OF MATERIALLY AND ADVERSELY
AFFECTING THE TRANSACTIONS CONTEMPLATED BY THE ISSUER DOCUMENTS OR WHICH, IN ANY
WAY, WOULD ADVERSELY AFFECT THE VALIDITY OR ENFORCEABILITY OF THE ISSUER
DOCUMENTS, NOR IS THE ISSUER AWARE OF ANY FACTS OR CIRCUMSTANCES PRESENTLY
EXISTING WHICH WOULD FORM THE BASIS FOR ANY SUCH ACTIONS, SUITS, PROCEEDINGS,
INQUIRIES, OR INVESTIGATIONS.


(C)                TRANSACTIONS SHALL BE LEGAL AND AUTHORIZED.  THE EXECUTION
AND DELIVERY BY THE ISSUER OF THE ISSUER DOCUMENTS AND THE COMPLIANCE BY THE
ISSUER WITH ALL OF THE PROVISIONS OF EACH THEREOF (I) SHALL BE WITHIN THE
PURPOSES, POWERS, AND AUTHORITY OF THE ISSUER, (II) SHALL BE DONE IN FULL
COMPLIANCE WITH THE PROVISIONS OF THE ACT AND SHALL HAVE BEEN APPROVED BY THE
GOVERNING BODY OF THE ISSUER, AND (III) SHALL BE DULY EXECUTED AND SHALL BE
LEGAL AND VALID.


(D)               GOVERNMENTAL CONSENTS.  NEITHER THE NATURE OF THE ISSUER NOR
ANY OF ITS ACTIVITIES OR PROPERTIES, NOR ANY RELATIONSHIP BETWEEN THE ISSUER AND
ANY OTHER PERSON, NOR ANY CIRCUMSTANCE IN CONNECTION WITH THE OFFER, ISSUE,
SALE, OR DELIVERY OF THE BONDS IS SUCH AS TO REQUIRE THE CONSENT, APPROVAL,
PERMISSION, ORDER, LICENSE, OR AUTHORIZATION OF, OR THE FILING, REGISTRATION, OR
QUALIFICATION WITH, ANY GOVERNMENTAL AUTHORITY ON THE PART OF THE ISSUER IN
CONNECTION WITH THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS LEASE.


(E)                NO DEFAULTS.  TO THE KNOWLEDGE OF THE ISSUER, AFTER MAKING
DUE INQUIRY WITH RESPECT THERETO, NO EVENT HAS OCCURRED AND NO CONDITION EXISTS
WHICH WOULD CONSTITUTE A BREACH OF THIS LEASE BY THE ISSUER DOCUMENTS OR WHICH,
WITH THE LAPSE OF TIME OR WITH THE GIVING OF NOTICE OR BOTH, WOULD BECOME A
BREACH OF THIS LEASE.  TO THE KNOWLEDGE OF THE ISSUER, AFTER MAKING DUE INQUIRY
WITH RESPECT THERETO, THE ISSUER IS NOT IN DEFAULT OR VIOLATION IN ANY MATERIAL
RESPECT UNDER THE ACT OR UNDER ANY CHARTER INSTRUMENT, BYLAW, OR OTHER AGREEMENT
OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT MAY BE BOUND.

10

 

--------------------------------------------------------------------------------

 


 

 

 

 


(F)                 NO PRIOR PLEDGE.  THE PROJECT SHALL NOT BE MORTGAGED,
PLEDGED, OR HYPOTHECATED BY THE ISSUER IN ANY MANNER OR FOR ANY PURPOSE OR
SUBJECT TO ANY SECURITY INTEREST BY OTHER THAN AS SHALL BE PROVIDED IN THE
SECURITY DEED.


(G)                REPRESENTATIONS RELATING TO THE LEASED LAND AND LEASED
IMPROVEMENTS.  THE ZONING OF THE LEASED LAND PERMITS THE LEASED LAND AND LEASED
IMPROVEMENTS TO BE USED AS MEAT PROCESSING FACILITIES.  THE PROJECT IS NOT
SUBJECT TO ANY OTHER LEASES.  NO PROCEEDINGS FOR THE TAKING OF ANY PORTION OF
THE PROJECT BY EMINENT DOMAIN HAVE BEEN SERVED ON THE ISSUER, AND, TO THE BEST
OF THE ISSUER’S KNOWLEDGE, NO SUCH PROCEEDINGS HAVE BEEN FILE OR ARE THREATENED.


SECTION 2.2.            REPRESENTATIONS BY THE COMPANY.  THE COMPANY MAKES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES AS THE BASIS FOR THE UNDERTAKINGS ON
ITS PART HEREIN CONTAINED:


(A)                ORGANIZATION AND POWER.  THE COMPANY IS A LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER AND BY
VIRTUE OF THE LAWS OF THE STATE OF DELAWARE AND HAS ALL REQUISITE POWER AND
AUTHORITY TO LEASE THE PROJECT FROM THE ISSUER AND TO ENTER INTO, PERFORM ITS
OBLIGATIONS UNDER, AND EXERCISE ITS RIGHTS UNDER THIS LEASE.


(B)               PENDING LITIGATION.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS,
INQUIRIES, OR INVESTIGATIONS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, AFTER
MAKING DUE INQUIRY WITH RESPECT THERETO, THREATENED AGAINST OR AFFECTING THE
COMPANY IN ANY COURT OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR ARBITRATION
BOARD OR TRIBUNAL, WHICH IN THE OPINION OF THE COMPANY INVOLVE THE POSSIBILITY
OF MATERIALLY AND ADVERSELY AFFECTING THE ABILITY OF THE COMPANY TO PERFORM ITS
OBLIGATIONS UNDER THIS LEASE OR THE TRANSACTIONS CONTEMPLATED BY THIS LEASE OR
WHICH, IN ANY WAY, IN THE OPINION OF THE COMPANY WOULD ADVERSELY AFFECT THE
VALIDITY OR ENFORCEABILITY OF THIS LEASE OR ANY AGREEMENT OR INSTRUMENT TO WHICH
THE COMPANY IS A PARTY AND WHICH IS USED OR CONTEMPLATED FOR USE IN THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, NOR IS THE
COMPANY AWARE OF ANY FACTS OR CIRCUMSTANCES PRESENTLY EXISTING WHICH WOULD FORM
THE BASIS FOR ANY SUCH ACTIONS, SUITS, PROCEEDINGS, INQUIRIES, OR
INVESTIGATIONS.


(C)                AGREEMENTS ARE LEGAL AND AUTHORIZED.  THIS LEASE, THE
CONSUMMATION OF THE TRANSACTIONS HEREIN CONTEMPLATED, AND THE FULFILLMENT OF OR
THE COMPLIANCE WITH ALL OF THE PROVISIONS HEREOF (I) ARE WITHIN THE POWER, LEGAL
RIGHT, AND AUTHORITY OF THE COMPANY, (II) HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY AND APPROPRIATE CORPORATE ACTION ON THE PART OF THE COMPANY, (III) HAS
BEEN DULY EXECUTED AND DELIVERED ON THE PART OF THE COMPANY, (IV) IS LEGAL AND
VALID AS TO THE COMPANY, AND (V) WILL NOT CONFLICT WITH OR CONSTITUTE ON THE
PART OF THE COMPANY A VIOLATION OF OR A BREACH OF OR A DEFAULT UNDER ANY CHARTER
INSTRUMENT, BYLAW, INDENTURE, MORTGAGE, DEED TO SECURE DEBT, PLEDGE, NOTE,
LEASE, LOAN, OR INSTALLMENT SALE AGREEMENT, CONTRACT, OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH THE COMPANY OR ITS
PROPERTIES ARE OTHERWISE SUBJECT OR BOUND WHICH WOULD HAVE A MATERIAL ADVERSE
IMPACT ON THE COMPANY’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER, OR ANY
LICENSE, LAW, STATUTE, RULE, REGULATION, JUDGMENT, ORDER, WRIT, INJUNCTION,
DECREE, OR DEMAND OF ANY COURT OR GOVERNMENTAL AGENCY OR BODY HAVING
JURISDICTION OVER THE COMPANY OR ANY OF ITS ACTIVITIES OR PROPERTIES.

11

 

--------------------------------------------------------------------------------

 


 

 

 

 


(D)               GOVERNMENTAL CONSENTS.  NO CIRCUMSTANCES IN CONNECTION WITH
THE EXECUTION, DELIVERY, AND PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS UNDER
THIS LEASE OR THE COMPANY’S PARTICIPATION IN THE OFFER, ISSUE, SALE, OR DELIVERY
BY THE ISSUER OF THE BONDS ARE SUCH AS TO REQUIRE THE COMPANY TO OBTAIN THE
CONSENT, APPROVAL, PERMISSION, ORDER, LICENSE, OR AUTHORIZATION OF, OR THE
FILING, REGISTRATION, OR QUALIFICATION WITH, ANY GOVERNMENTAL AUTHORITY ON THE
PART OF THE COMPANY IN CONNECTION WITH THE COMPANY’S EXECUTION, DELIVERY, AND
PERFORMANCE OF THIS LEASE, THE CONSUMMATION OF ANY TRANSACTION HEREIN
CONTEMPLATED, OR THE OFFER, ISSUE, SALE, OR DELIVERY OF THE BONDS, EXCEPT AS
SHALL HAVE BEEN OBTAINED OR MADE AND AS ARE IN FULL FORCE AND EFFECT AND EXCEPT
AS ARE NOT PRESENTLY OBTAINABLE.  TO THE KNOWLEDGE OF THE COMPANY, AFTER MAKING
DUE INQUIRY WITH RESPECT THERETO, THE COMPANY WILL BE ABLE TO OBTAIN ALL SUCH
ADDITIONAL CONSENTS, APPROVALS, PERMISSIONS, ORDERS, LICENSES, OR AUTHORIZATIONS
OF GOVERNMENTAL AUTHORITIES AS MAY BE REQUIRED ON OR PRIOR TO THE DATE THE
COMPANY IS LEGALLY REQUIRED TO OBTAIN THE SAME IN CONNECTION WITH THE
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS LEASE.


(E)                NO DEFAULTS.  NO EVENT HAS OCCURRED AND NO CONDITION EXISTS
THAT WOULD CONSTITUTE AN EVENT OF DEFAULT (AS SUCH TERM IS USED IN THIS LEASE)
OR WHICH, WITH THE LAPSE OF TIME OR WITH THE GIVING OF NOTICE OR BOTH, WOULD
BECOME AN EVENT OF DEFAULT HEREUNDER.


(F)                 DISCLOSURE.  THE REPRESENTATIONS OF THE COMPANY CONTAINED IN
THIS LEASE AND ANY CERTIFICATE, DOCUMENT, WRITTEN STATEMENT, OR OTHER INSTRUMENT
FURNISHED BY OR ON BEHALF OF THE COMPANY TO THE ISSUER OR PURCHASER OF THE BONDS
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, DO NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT.


(G)                CONSTRUCTION.  THE COMPANY SHALL BE RESPONSIBLE FOR
COMPLIANCE WITH ALL COUNTY AND CITY LAWS AND CODES PERTAINING TO ALL
CONSTRUCTION WORK AT THE PROJECT.


ARTICLE III
LEASING CLAUSE; SECURITY; TITLE


SECTION 3.1.            LEASE OF THE PROJECT.  THE ISSUER, AS LANDLORD, HEREBY
GRANTS TO THE COMPANY, AS TENANT, A USUFRUCT IN THE PROJECT AND THE COMPANY
HEREBY LEASES FROM THE ISSUER, THE PROJECT AT THE RENTAL SET FORTH IN SECTION
5.3 HEREOF AND FOR THE TERM (AS DEFINED IN SECTION 5.1 HEREOF), IN ACCORDANCE
WITH THE PROVISIONS OF THIS LEASE.

12

 

--------------------------------------------------------------------------------

 


 

 

 

 


SECTION 3.2.            SECURITY FOR PAYMENTS UNDER THE BONDS.  AS SECURITY FOR
THE PAYMENT OF THE BONDS, THE ISSUER SHALL EXECUTE AND DELIVER TO THE PURCHASER
THE SECURITY DEED, IN WHICH THE ISSUER SHALL GRANT UNTO THE PURCHASER, ITS
SUCCESSORS AND ASSIGNS, LEGAL TITLE (AS SECURITY) TO THE PROJECT AND SHALL
ASSIGN UNTO THE PURCHASER, ITS SUCCESSORS AND ASSIGNS, THE OTHER PLEDGED
SECURITY, AS SECURITY FOR, AMONG OTHER THINGS, THE PAYMENT OF THE BONDS.  FROM
AND AFTER THE COMPLETION DATE, AND EXCEPT WITH RESPECT TO A BREACH BY THE ISSUER
OF ITS COVENANT OF QUIET ENJOYMENT CONTAINED IN SECTION 5.2, BELOW, THE COMPANY
HEREBY AGREES THAT ITS OBLIGATIONS TO MAKE ALL PAYMENTS UNDER THIS LEASE SHALL
BE ABSOLUTE AND SHALL NOT BE SUBJECT TO ANY DEFENSE, EXCEPT PAYMENT, OR TO ANY
RIGHT OF SET OFF, COUNTERCLAIM, OR RECOUPMENT ARISING OUT OF ANY BREACH BY THE
ISSUER OF ANY OBLIGATION TO THE COMPANY, WHETHER HEREUNDER OR OTHERWISE, OR
ARISING OUT OF ANY INDEBTEDNESS OR LIABILITY AT ANY TIME OWING TO THE COMPANY BY
THE ISSUER.  THE COMPANY FURTHER AGREES THAT ALL PAYMENTS OF RENT REQUIRED TO BE
MADE UNDER THIS LEASE TO THE ISSUER (EXCEPT AS OTHERWISE PROVIDED HEREIN IN THE
CASE OF ADDITIONAL RENT) SHALL, IF REQUESTED BY THE HOLDER OF THE BONDS BE PAID
DIRECTLY BY THE COMPANY TO THE HOLDER.


SECTION 3.3.            WARRANTIES AND COVENANTS OF AUTHORITY AS TO TITLE.  THE
ISSUER HAS TITLE TO THE LEASED LAND AND ANY EXISTING LEASED IMPROVEMENTS, AND
SHALL ACQUIRE TITLE TO ANY ADDITIONS OR IMPROVEMENTS TO THE LEASED IMPROVEMENTS
THAT MAY BE THEREAFTER CONSTRUCTED OR INSTALLED ON THE LEASED LAND.  THE ISSUER
DISCLAIMS ANY INTEREST IN ANY TRADE FIXTURES OR EQUIPMENT INSTALLED AT THE
PROJECT THAT NEITHER ARE PAID FOR WITH PROCEEDS OF THE BONDS NOR CONSTITUTE
ADDITIONS, ALTERATIONS, REPLACEMENTS OR SUBSTITUTIONS THEREFOR.  THE ISSUER
WARRANTS AND COVENANTS THAT, EXCEPT FOR THE LEASE OF THE PROJECT AND OPTIONS
HEREIN GRANTED TO THE COMPANY, EXCEPT FOR ANY MECHANICS AND MATERIALMEN’S LIENS
RELATING TO THE CONSTRUCTION OR INSTALLATION OF RENOVATIONS OF THE LEASED
IMPROVEMENTS BY THE COMPANY AND EXCEPT AS PROVIDED IN THE SECURITY DEED, THE
ISSUER SHALL NOT OTHERWISE ENCUMBER THE PROJECT OR ANY PART THEREOF.  THE ISSUER
COVENANTS TO TAKE ALL ACTS NECESSARY TO DEFEND ITS TITLE TO THE PROJECT AND WILL
DO NO ACT TO IMPAIR SUCH TITLE.


SECTION 3.4.            WARRANTIES AND COVENANTS OF COMPANY AS TO TITLE.  THE
COMPANY WILL, AS PRINCIPAL AND NOT AS AGENT OF THE ISSUER, PROVIDE THE
ADDITIONAL RENOVATION OF THE LEASED IMPROVEMENTS AND ACQUIRE AND INSTALL THE
LEASED EQUIPMENT AND CAUSE ANY MECHANICS’ AND MATERIALMEN’S LIENS RELATING TO
THE PROJECT TO BE DISCHARGED AND WILL TAKE SUCH FURTHER ACTIONS AS ARE NECESSARY
TO CAUSE GOOD AND MERCHANTABLE TITLE TO THE PROJECT TO BE VESTED IN THE ISSUER
(SUBJECT ONLY TO PERMITTED ENCUMBRANCES).  THE COMPANY FURTHER COVENANTS TO DO
NO ACT THAT WILL IMPAIR THE TITLE OF THE ISSUER TO THE PROJECT.  NOTWITHSTANDING
THE FOREGOING, THE COMPANY MAY, CONTEST IN GOOD FAITH ANY SUCH MECHANICS’ AND
MATERIALMEN’S LIENS RELATING TO THE PROJECT, PROVIDED THAT IT POSTS BOND OR
TAKES SUCH OTHER ACTION AS MAY BE REQUIRED TO PREVENT TITLE TO THE PROJECT FROM
BEING LOST. IN THE CASE OF LIENS RELATING TO PROJECT COSTS THAT CONSTITUTE
PROJECT COSTS ATTRIBUTABLE TO THE COMPANY’S FAULT, NEGLIGENCE, OR DIRECTED
CHANGE ORDERS, THE COST ON CONTESTING SUCH LIENS SHALL BE PAID BY THE COMPANY. 
IN THE CASE OF LIENS RELATING TO PROJECT COSTS THAT CONSTITUTE PROJECT COSTS,
BUT WHICH ARE NOT ATTRIBUTABLE TO THE COMPANY’S FAULT, NEGLIGENCE OR DIRECTED
CHANGE ORDER, THEN, THE SAME SHALL BE PAID BY THE ISSUER.

[End of Article III]

 

 

 

 

 

 

13

 

--------------------------------------------------------------------------------

 


 

 

 

 

 


ARTICLE IV
CONSTRUCTION OF THE LEASED IMPROVEMENTS;
ISSUANCE OF THE BONDS; FUNDS


SECTION 4.1.            AGREEMENT TO CONSTRUCT THE PROJECT.  AS SOON AS
REASONABLY POSSIBLE FOLLOWING THE EXECUTION OF THE THIS LEASE, THE COMPANY AS
PRINCIPAL AND NOT AS AGENT FOR THE ISSUER, WILL COMPLETE THE CONSTRUCTION OF THE
ADDITIONAL RENOVATIONS TO THE LEASED IMPROVEMENTS AND ACQUIRE AND INSTALL THE
LEASED EQUIPMENT.


SECTION 4.2.            FUNDING OF PROJECT COSTS.  ON THE DATE THE BONDS ARE
ISSUED, AN AMOUNT OF THE BOND PROCEEDS SHALL BE DRAWN DOWN UNDER THE BOND
PURCHASE LOAN AGREEMENT WITH RESPECT TO EACH OF THE BONDS IN AMOUNTS AGREED TO
BY THE ISSUE AND THE COMPANY AND IN COMPLIANCE WITH THE TERMS OF THE BOND
PURCHASE LOAN AGREEMENT.  ADDITIONAL PROCEEDS OF THE BONDS SHALL BE DRAWN DOWN
FROM TIME TO TIME THEREAFTER, BY  THE ISSUER, PURSUANT TO ADVANCE REQUESTS UNDER
THE BOND PURCHASE LOAN AGREEMENT, AND SHALL BE EITHER PAID TO THE COMPANY TO
REIMBURSE IT FOR PROJECT COSTS THAT IT HAS PAID OR PAID TO THIRD PARTY PAYEES IN
PAYMENT OF PROJECT COSTS.


SECTION 4.3.            USE OF BOND PROCEEDS.  BOND PROCEEDS SHALL BE USED ONLY
TO PAY, OR TO REIMBURSE, PROJECT COSTS.


SECTION 4.4.            DISBURSEMENTS FROM THE BOND PROCEEDS.  THE ISSUER HEREBY
AUTHORIZES AND DIRECTS THE COMPANY TO ACT AS ITS AGENT FOR THE PURPOSE OF
REQUESTING ADVANCES FROM THE PURCHASER TO PAY OR REIMBURSE PROJECT COSTS.  THE
COMPANY SHALL SUBMIT TO THE PURCHASER ADVANCE REQUESTS IN THE FORM ATTACHED TO
THE BOND PURCHASE LOAN AGREEMENT PERTAINING TO THE PAYMENT OR REIMBURSEMENT OF
PROJECT COSTS.  EACH ADVANCE REQUEST SHALL BE SIGNED BY AN AUTHORIZED COMPANY
REPRESENTATIVE, AS AGENT FOR THE ISSUER, AND SHALL BE ACCOMPANIED BY ANY
SUPPORTING DOCUMENTATION REQUIRED BY THE PURCHASER. THE COMPANY, WHEN REQUESTING
ADVANCES ON BEHALF OF THE ISSUER, MAY REQUEST THE PURCHASER TO MAKE
REIMBURSEMENT PAYMENTS FOR PROJECT COSTS TO (I) SUPPLIERS, CONTRACTORS,
SUBCONTRACTORS, LABORERS, MATERIALMEN, OR PERSONS FURNISHING LABOR, SERVICES, OR
MATERIALS USED OR TO BE USED IN CONNECTION WITH THE PROJECT, (II) TO THE COMPANY
OR ANY AFFILIATE OF THE COMPANY TO REIMBURSE IT FOR PROJECT COSTS, OR (III) TO
ANY COMBINATION OF THE FOREGOING. EACH PAYMENT SHALL BE MADE IN LAWFUL MONEY OF
THE UNITED STATES BY CHECK, WIRE TRANSFER OR BY INTERBANK OR INTRABANK TRANSFER
OF FUNDS, AS DIRECTED BY THE AUTHORIZED COMPANY REPRESENTATIVE IN SUCH
PARTICULAR ADVANCE REQUEST.  THE CUSTODIAN MAY ACT IN RELIANCE UPON ANY
INSTRUMENT OR SIGNATURE REASONABLY BELIEVED BY IT TO BE GENUINE AND AUTHORIZED.


SECTION 4.5.            OBLIGATION OF THE PARTIES TO COOPERATE IN FURNISHING
DOCUMENTS; RELIANCE OF THE CUSTODIAN.  THE ISSUER AGREES TO COOPERATE WITH THE
COMPANY IN FURNISHING TO THE PURCHASER THE DOCUMENTS REFERRED TO IN THIS ARTICLE
THAT ARE REQUIRED TO EFFECT DISBURSEMENTS FROM THE PROJECT FUND.

14

 

--------------------------------------------------------------------------------

 


 

 

 

 


SECTION 4.6.            ESTABLISHMENT OF COMPLETION DATE.  WHEN THE PROJECT HAS
BEEN SUBSTANTIALLY COMPLETED, SUCH SUBSTANTIAL COMPLETION SHALL BE EVIDENCED TO
THE ISSUER, TO THE CUSTODIAN AND TO THE HOLDER BY A CERTIFICATE OF SIGNED BY THE
AUTHORIZED COMPANY REPRESENTATIVE AND STATING (1) THAT THE RENOVATION OF THE
LEASED IMPROVEMENTS HAS BEEN SUBSTANTIALLY COMPLETED (2) ALL OF THE LEASED
EQUIPMENT HAS BEEN ACQUIRED AND INSTALLED AT THE LEASED LAND AND (3) ALL PROJECT
COSTS HAVE BEEN PAID EXCEPT FOR AMOUNTS WHICH EITHER ARE (I) NOT YET DUE AND
PAYABLE OR (II) ARE BEING CONTESTED (THE ESTIMATED AMOUNT OF SUCH NOT YET DUE OR
CONTESTED AMOUNTS BEING SET FORTH IN THE CERTIFICATE).


SECTION 4.7.            COMPANY REQUIRED TO PAY THE COMPANY’S PROJECT COSTS. 
THE ISSUER DOES NOT MAKE ANY WARRANTY, EITHER EXPRESS OR IMPLIED, THAT THE BOND
PROCEEDS WILL BE SUFFICIENT TO PAY ALL OF THE PROJECT COSTS. THE COMPANY AGREES
THAT THE COMPANY SHALL PAY, FROM ITS OWN FUNDS, ANY PROJECT COSTS IN EXCESS OF
THE PROJECT COSTS TO BE PAID WITH BOND PROCEEDS, AND THAT IT SHALL NOT BE
ENTITLED TO ANY REIMBURSEMENT THEREFOR FROM THE ISSUER OR FROM THE HOLDER, NOR
SHALL IT BE ENTITLED TO ANY DIMINUTION OF THE AMOUNTS PAYABLE UNDER SECTION 5.3
HEREOF.


SECTION 4.8.            AUTHORIZED COMPANY AND AUTHORITY REPRESENTATIVES AND
SUCCESSORS.  THE COMPANY AND THE ISSUER, RESPECTIVELY, SHALL DESIGNATE IN THE
MANNER PRESCRIBED IN SECTION 1.1 HEREOF, THE AUTHORIZED COMPANY
REPRESENTATIVE(S) AND THE AUTHORIZED ISSUER REPRESENTATIVE(S).  IN THE EVENT
THAT ANY PERSON SO DESIGNATED SHOULD BECOME UNAVAILABLE OR UNABLE TO TAKE ANY
ACTION OR MAKE ANY CERTIFICATE PROVIDED FOR OR REQUIRED IN THIS LEASE, A
SUCCESSOR OR ADDITIONAL AUTHORIZED COMPANY REPRESENTATIVE OR AUTHORIZED ISSUER
REPRESENTATIVE SHALL BE APPOINTED IN THE MANNER PRESCRIBED IN SECTION 1.1
HEREOF.


SECTION 4.9.            ENFORCEMENT OF REMEDIES AGAINST CONTRACTORS,
SUBCONTRACTORS, SUPPLIERS, FABRICATORS AND THEIR SURETIES.  THE ISSUER AGREES
THAT THE COMPANY MAY, FROM TIME TO TIME, IN ITS OWN NAME, OR IN THE NAME OF THE
ISSUER, TAKE SUCH ACTION AS MAY BE NECESSARY OR ADVISABLE, AS DETERMINED BY THE
COMPANY, AGAINST SUCH CONTRACTORS, SUBCONTRACTORS, SUPPLIERS, FABRICATORS AND
THEIR SURETIES, TO INSURE THE PROPER CONSTRUCTION OF THE LEASED IMPROVEMENTS. 
THE COMPANY AGREES THAT ANY SUCH ACTION TAKEN BY IT PURSUANT TO THIS SECTION
SHALL BE AT ITS OWN EXPENSE, AND WITHOUT COST TO THE ISSUER.

[End of Article IV]

 

 

 

 

 

 

15

 

--------------------------------------------------------------------------------

 


 

 

 

 

 


ARTICLE V
EFFECTIVE DATE OF THIS LEASE; DURATION OF LEASE TERM;
RENTAL PROVISIONS; NATURE OF OBLIGATIONS OF COMPANY


SECTION 5.1.            EFFECTIVE DATE OF THIS LEASE; DURATION OF LEASE TERM. 
THIS LEASE, AS AMENDED AND RESTATED, SHALL BECOME EFFECTIVE UPON ITS DELIVERY
AND SHALL EXPIRE AT 12:01 A.M., CITY OF MOULTRIE, GEORGIA, TIME, ON OCTOBER 1,
2009, UNLESS THIS LEASE IS EARLIER TERMINATED AS HEREIN PROVIDED.


SECTION 5.2.             DELIVERY AND ACCEPTANCE OF POSSESSION; QUIET
ENJOYMENT.  THE COMPANY SHALL, COMMENCING WITH THE DATE OF DELIVERY OF THIS
LEASE, HAVE POSSESSION, CUSTODY AND CONTROL OF THE PROJECT AS IT EXISTS ON SUCH
DATE AND THE COMPANY HEREBY ACCEPTS SUCH POSSESSION, CUSTODY AND CONTROL.  THE
ISSUER AGREES THAT, SUBJECT TO PERMITTED ENCUMBRANCES, SO LONG AS THE COMPANY
SHALL FULLY AND PUNCTUALLY PAY ALL OF THE RENTS AND OTHER AMOUNTS PROVIDED TO BE
PAID HEREUNDER BY THE COMPANY AND SHALL FULLY AND PUNCTUALLY PERFORM ALL OF ITS
OTHER COVENANTS AND AGREEMENTS HEREUNDER, THE COMPANY SHALL PEACEABLY AND
QUIETLY HAVE, HOLD, AND ENJOY THE PROJECT DURING THE TERM, AND THE ISSUER
WARRANTS AND COVENANTS, SUBJECT TO PERMITTED ENCUMBRANCES, THAT IT WILL DEFEND
THE COMPANY IN SUCH PEACEABLE AND QUIET POSSESSION OF THE PROJECT. THE ISSUER
COVENANTS AND AGREES THAT, SUBJECT TO PERMITTED ENCUMBRANCES, IT SHALL NOT TAKE
ANY ACTION, OTHER THAN PURSUANT TO ARTICLE X OF THIS LEASE, OR THE OTHER EXPRESS
PROVISIONS OF THIS LEASE, TO PREVENT THE COMPANY FROM HAVING QUIET AND PEACEABLE
POSSESSION AND ENJOYMENT OF THE PROJECT DURING THE TERM.


SECTION 5.3.            RENTS AND OTHER AMOUNTS PAYABLE.


(A)         BASIC RENT: BASIC RENT OF $175,000 SHALL BE PAID ON APRIL 1, 2006. 
BASIC RENT OF $729,045 SHALL BE PAID ON APRIL 1, 2007, 2008 AND 2009, AND BASIC
RENT OF  $729,045 SHALL BE PAID ON OCTOBER 1, 2006, 2007 AND 2008.


(B)         ADDITIONAL RENT: 

(I)               PAYABLE TO ISSUER.  THE COMPANY AGREES THAT, DURING THE TERM,
IT SHALL PAY DIRECTLY TO THE ISSUER, AS ADDITIONAL RENT, (I) AN AMOUNT
SUFFICIENT TO REIMBURSE THE ISSUER FOR ALL EXPENSES, ADVANCES OR LIABILITIES
INCURRED BY THE ISSUER AS A RESULT OF THE FAILURE OF THE COMPANY TO COMPLY WITH
THE TERMS OF THIS LEASE, INCLUDING, BUT NOT LIMITED TO, THE REASONABLE FEES AND
EXPENSES OF COUNSEL FOR THE ISSUER AND (II) ANY AMOUNTS THAT ARE SUBJECT TO
PAYMENT OR INDEMNIFICATION BY THE COMPANY TO THE ISSUER UNDER SECTIONS
5.3(B)(I), 6.6, 8.5 OR 10.4 HEREOF. ALL PAYMENTS OF ADDITIONAL RENT DESCRIBED IN
THIS PARAGRAPH SHALL BE BILLED TO THE COMPANY BY THE ISSUER FROM TIME TO TIME,
TOGETHER WITH REASONABLE SUPPORTING DOCUMENTATION THEREOF.  AMOUNTS SO BILLED
SHALL BE PAID BY THE COMPANY WITHIN THIRTY (30) DAYS AFTER RECEIPT OF THE BILL
BY THE COMPANY; THE RIGHT OF THE ISSUER TO PAYMENTS UNDER THIS PARAGRAPH IS ONE
OF THE UNASSIGNED RIGHTS.  IN THE EVENT THE COMPANY SHALL FAIL TO MAKE ANY OF
THE PAYMENTS REQUIRED IN THIS SECTION 5.3(B)(I), THE UNPAID AMOUNT SHALL
CONTINUE AS AN OBLIGATION OF THE COMPANY UNTIL FULLY PAID, AND SHALL ACCRUE
INTEREST FROM SUCH THIRTIETH DAY AT THE LESSER OF: (I) THE DEFAULT INTEREST RATE
CALCULATED ON THE BASIS OF A 365/366 DAY YEAR AND ACTUAL NUMBER OF DAYS ELAPSED
OR (II) THE MAXIMUM RATE ALLOWED BY LAW.

16

 

--------------------------------------------------------------------------------

 


 

 

 

 

(II)              PAYABLE TO HOLDER.  THE COMPANY AGREES THAT, DURING THE TERM,
IT SHALL PAY DIRECTLY TO ANY HOLDER, AS ADDITIONAL RENT, AN AMOUNT SUFFICIENT TO
REIMBURSE SUCH HOLDER FOR ALL EXPENSES, ADVANCES OR LIABILITIES INCURRED BY SUCH
HOLDER, INCLUDING, BUT NOT LIMITED TO, THE REASONABLE FEES AND EXPENSES OF
COUNSEL FOR SUCH HOLDER, AS A RESULT OF THE FAILURE OF THE COMPANY TO COMPLY
WITH THE TERMS OF THIS LEASE AND ANY AMOUNTS THAT ARE SUBJECT TO PAYMENT OR
INDEMNIFICATION BY THE COMPANY TO SUCH HOLDER UNDER SECTIONS 5.3(B)(II), 6.6,
8.5 OR 10.4 HEREOF. ALL PAYMENTS OF ADDITIONAL RENT DESCRIBED IN THIS PARAGRAPH
SHALL BE BILLED TO THE COMPANY BY SUCH HOLDER FROM TIME TO TIME, TOGETHER WITH
REASONABLE SUPPORTING DOCUMENTATION THEREOF.  AMOUNTS SO BILLED SHALL BE PAID BY
THE COMPANY WITHIN THIRTY (30) DAYS AFTER RECEIPT OF THE BILL BY THE COMPANY. 
IN THE EVENT THE COMPANY SHALL FAIL TO MAKE ANY OF THE PAYMENTS REQUIRED IN THIS
SECTION 5.3(B)(II), THE UNPAID AMOUNT SHALL CONTINUE AS AN OBLIGATION OF THE
COMPANY UNTIL FULLY PAID, AND SHALL ACCRUE INTEREST FROM SUCH THIRTIETH DAY AT
THE LESSER OF: (I) THE DEFAULT INTEREST RATE CALCULATED ON THE BASIS OF A
365/366 DAY YEAR AND ACTUAL NUMBER OF DAYS ELAPSED OR (II) THE MAXIMUM RATE
ALLOWED BY LAW.


SECTION 5.4.            PLACE OF RENTAL PAYMENTS.  THE BASIC RENT PROVIDED FOR
IN SECTION 5.3(A)  AND ADDITIONAL RENT PROVIDED FOR IN SECTION 5.3(B)(I) AND ANY
INTEREST ON LATE PAYMENTS THEREOF SHALL BE PAYABLE DIRECTLY TO THE ISSUER,
PROVIDED THAT IF SO DIRECTED IN WRITING BY THE ISSUER, THE COMPANY SHALL PAY
PART OR ALL OF THE BASIC RENT TO THE HOLDER FOR THE ACCOUNT OF THE ISSUER. 
  ALL PAYMENTS SHALL BE PAID IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA IN
FUNDS THAT ARE IMMEDIATELY AVAILABLE ON THE DUE DATE OF SUCH PAYMENT.


SECTION 5.5.            NATURE OF OBLIGATIONS OF COMPANY HEREUNDER.  THE
OBLIGATIONS OF THE COMPANY TO MAKE THE PAYMENTS REQUIRED IN SECTION 5.3 HEREOF
AND OTHER SECTIONS HEREOF AND TO PERFORM AND OBSERVE ANY AND ALL OF THE OTHER
COVENANTS AND AGREEMENTS ON ITS PART CONTAINED HEREIN SHALL BE A GENERAL
OBLIGATION OF THE COMPANY AND SHALL, FROM AND AFTER THE COMPLETION DATE, AND
EXCEPT WITH RESPECT TO A BREACH BY THE ISSUER OF ITS COVENANT OF QUIET ENJOYMENT
CONTAINED IN SECTION 5.2, ABOVE, BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF
ANY DEFENSE OR ANY RIGHTS OF SET OFF, RECOUPMENT, OR COUNTERCLAIM, EXCEPT
PAYMENT, IT MAY OTHERWISE HAVE AGAINST THE ISSUER OR ANY HOLDER.  THE COMPANY
AGREES THAT IT SHALL, FROM AND AFTER THE COMPLETION DATE, AND EXCEPT WITH
RESPECT TO A BREACH BY THE ISSUER OF ITS COVENANT OF QUIET ENJOYMENT CONTAINED
IN SECTION 5.2, ABOVE, NOT (I) SUSPEND, ABATE, REDUCE, ABROGATE, DIMINISH,
POSTPONE, MODIFY, OR DISCONTINUE ANY PAYMENTS PROVIDED FOR IN SECTION 5.3
HEREOF, (II) FAIL TO OBSERVE ANY OF ITS OTHER AGREEMENTS CONTAINED IN THIS
LEASE, OR (III) TERMINATE ITS OBLIGATIONS UNDER THIS LEASE FOR ANY CONTINGENCY,
ACT OF GOD, EVENT, OR CAUSE WHATSOEVER, INCLUDING, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, FAILURE OF THE COMPANY TO OCCUPY OR TO USE THE
PROJECT AS CONTEMPLATED IN THIS LEASE OR OTHERWISE, ANY CHANGE OR DELAY IN THE
TIME OF AVAILABILITY OF THE PROJECT, ANY ACTS OR CIRCUMSTANCES WHICH MAY IMPAIR
OR PRECLUDE THE USE OR POSSESSION OF THE PROJECT, ANY DEFECT IN THE TITLE,
DESIGN, OPERATION, MERCHANTABILITY, FITNESS, OR CONDITION OF THE PROJECT OR IN
THE SUITABILITY OF THE PROJECT FOR THE COMPANY’S PURPOSES OR NEEDS, FAILURE OF
CONSIDERATION, ANY DECLARATION OR FINDING THAT A BOND IS UNENFORCEABLE OR
INVALID, THE INVALIDITY OF ANY PROVISION OF THIS LEASE, ANY ACTS OR
CIRCUMSTANCES THAT MAY CONSTITUTE AN EVICTION OR CONSTRUCTIVE EVICTION,
DESTRUCTION OF OR DAMAGE TO THE PROJECT, THE TAKING BY EMINENT DOMAIN OF TITLE
TO OR THE USE OF ALL OR ANY PART OF THE PROJECT, FAILURE OF THE ISSUER’S TITLE
TO THE PROJECT OR ANY PART THEREOF, COMMERCIAL FRUSTRATION OF PURPOSE, ANY
CHANGE IN THE TAX OR OTHER LAWS OF THE UNITED STATES OF AMERICA OR OF THE STATE
OR ANY POLITICAL SUBDIVISION OF EITHER THEREOF OR IN THE RULES OR REGULATIONS OF
ANY GOVERNMENTAL AUTHORITY, OR ANY FAILURE OF THE ISSUER TO PERFORM AND OBSERVE
ANY AGREEMENT, WHETHER EXPRESS OR IMPLIED, OR ANY DUTY, LIABILITY, OR OBLIGATION
ARISING OUT OF OR CONNECTED WITH THIS LEASE.  THE PRECEDING SENTENCE IS NOT
INTENDED TO IMPAIR, AND SHALL NOT IMPAIR, THE COMPANY’S RIGHTS UNDER SECTIONS
6.5, 6.7 AND 7.1, BELOW, IN THE EVENT OF DAMAGE, DESTRUCTION OR CONDEMNATION OF
THE PROJECT.

 

17

 

--------------------------------------------------------------------------------

 


 

 

 

 

Nothing contained in this Section shall be construed to release the Issuer from
the performance of any of the agreements on its part herein contained.  In the
event the Issuer should fail to perform any such agreement on its part, the
Company may institute such action against the Issuer as the Company may deem
necessary to compel performance so long as such action does not abrogate the
Company’s obligations hereunder.  The Issuer hereby agrees that it shall not
take or omit to take any action that would cause this Lease to be terminated,
except pursuant to an express right contained herein.

The Company may, however, at its own cost and expense and in its own name or in
the name of the Issuer, prosecute or defend any action or proceeding or take any
other action involving third persons which the Company deems reasonably
necessary in order to secure or protect its right of possession, occupancy, and
use hereunder, and in such event the Issuer hereby agrees to cooperate fully
with the Company and to take all action necessary to effect the substitution of
the Company for the Issuer in any such action or proceeding if the Company shall
so request.

[End of Article V]

 

 

 

 

18

 

--------------------------------------------------------------------------------

 


 

 

 

 


ARTICLE VI
MAINTENANCE, TAXES, INSURANCE AND EMINENT DOMAIN


SECTION 6.1.            MAINTENANCE OF PROJECT.   THE COMPANY SHALL NOT  COMMIT
OR SUFFER ANY WASTE TO THE PROJECT OR DO OR SUFFER TO BE DONE ANYTHING WHICH
WOULD INCREASE THE RISK OF CASUALTY TO THE PROJECT OR WHICH WOULD RESULT IN THE
CANCELLATION OF ANY INSURANCE POLICY CARRIED WITH RESPECT TO THE PROJECT.  THE
COMPANY, AT THE EXPENSE OF THE COMPANY, DURING THE TERM SHALL (I) KEEP THE
PROJECT IN AS REASONABLY SAFE CONDITION AS ITS OPERATIONS SHALL PERMIT AND (II)
KEEP THE LEASED IMPROVEMENTS IN REASONABLY GOOD REPAIR AND OPERATING CONDITION,
MAKING FROM TIME TO TIME, SUBJECT TO THE PROVISIONS OF SECTION 6.2 HEREOF, ALL
NECESSARY AND PROPER REPAIRS THERETO AND RENEWALS AND REPLACEMENTS THEREOF,
INCLUDING EXTERNAL AND STRUCTURAL REPAIRS, RENEWALS, AND REPLACEMENTS.  SUBJECT
TO THE PROVISIONS OF ARTICLE VIII HEREOF, THE COMPANY, AT ITS OWN EXPENSE, MAY
FROM TIME TO TIME MAKE ANY ADDITIONS OR ALTERATIONS AND ANY MODIFICATIONS,
UPGRADES, REPLACEMENTS AND SUBSTITUTIONS TO THE LEASED IMPROVEMENTS THAT IT MAY
DEEM DESIRABLE FOR ITS PURPOSES, SUBJECT TO OBTAINING THE ISSUER’S PRIOR
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.  SUBJECT TO THE PROVISIONS OF SECTION 9.7 HEREOF, ADDITIONS OR
ALTERATIONS AND ANY MODIFICATIONS, UPGRADES, REPLACEMENTS AND SUBSTITUTIONS TO
THE LEASED IMPROVEMENTS SO MADE BY THE COMPANY SHALL BE LOCATED ON THE LEASED
LAND AND SHALL BECOME A PART OF THE PROJECT.  THE COMPANY SHALL NOT DO OR PERMIT
OTHERS UNDER ITS CONTROL TO DO ANY WORK IN OR ABOUT THE PROJECT OR RELATED TO
ANY REPAIR, REBUILDING, RESTORATION, REPLACEMENT, ALTERATION OF, OR ADDITION TO
THE LEASED IMPROVEMENTS, OR ANY PART THEREOF, UNLESS ALL REQUISITE MUNICIPAL AND
OTHER GOVERNMENTAL PERMITS AND AUTHORIZATIONS SHALL HAVE FIRST BEEN PROCURED AND
PAID FOR.  ALL SUCH WORK SHALL BE DONE IN A GOOD AND WORKMANLIKE MANNER AND IN
COMPLIANCE WITH ALL APPLICABLE LAWS, ORDINANCES, GOVERNMENTAL REGULATIONS, AND
REQUIREMENTS.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THE PROJECT, OR ANY
PART THEREOF, IS DAMAGED OR DESTROYED BY CASUALTY, THE COMPANY’S OBLIGATIONS TO
REPAIR OR REPLACE THE PROJECT, OR PORTION THEREOF SO DAMAGED OR DESTROYED, SHALL
BE GOVERNED EXCLUSIVELY BY SECTION 7.1 HEREOF.


SECTION 6.2.            REMOVAL OF BUILDING FIXTURES.  THE ISSUER SHALL NOT BE
UNDER ANY OBLIGATION TO REPLACE ANY INADEQUATE, OBSOLETE, WORN OUT, UNSUITABLE,
UNDESIRABLE, OR UNNECESSARY BUILDING FIXTURES.  THE COMPANY SHALL NOT BE UNDER
ANY OBLIGATION TO REPLACE ANY INADEQUATE, OBSOLETE, WORN OUT, UNSUITABLE,
UNDESIRABLE, OR UNNECESSARY BUILDING FIXTURES, UNLESS THE REPLACEMENT THEREOF IS
NECESSARY, IN THE JUDGMENT OF THE COMPANY FOR THE PROPER OPERATION OF THE
PROJECT OR IS NECESSARY, IN THE JUDGMENT OF THE ISSUER OR THE HOLDER TO PRESERVE
THE VALUE OF THE PROJECT.  SUBJECT TO THE FOREGOING EXCEPTIONS, IF NO EVENT OF
DEFAULT UNDER THIS LEASE SHALL HAVE HAPPENED AND BE CONTINUING, IN ANY INSTANCE
WHERE THE COMPANY IN ITS DISCRETION DETERMINES THAT ANY BUILDING FIXTURE OR PART
THEREOF HAS BECOME INADEQUATE, OBSOLETE, WORN OUT, UNSUITABLE, UNDESIRABLE, OR
UNNECESSARY, THE COMPANY, FOLLOWING THE GIVING OF NOT LESS THAN THIRTY (30) DAYS
NOTICE TO THE ISSUER AND TO THE HOLDER OF ITS INTENTION TO DO SO, MAY REMOVE, AT
ITS OWN EXPENSE, SUCH BUILDING FIXTURE OR PART THEREOF FROM THE LEASED
IMPROVEMENTS AND SELL, TRADE IN, EXCHANGE, SCRAP OR OTHERWISE DISPOSE OF THE
SAME WITHOUT ANY RESPONSIBILITY OR ACCOUNTABILITY TO THE ISSUER OR ANY HOLDER. 
THE REMOVAL FROM THE LEASED IMPROVEMENTS OF ANY BUILDING FIXTURE OR PART THEREOF
PURSUANT TO THE PROVISIONS OF THIS SECTION SHALL NOT ENTITLE THE COMPANY TO ANY
ABATEMENT OR DIMINUTION OF THE RENTAL PAYMENTS PAYABLE UNDER SECTION 5.3
HEREOF.  IF ANY BUILDING FIXTURE OR PART THEREOF IS TO BE SOLD OR TRADED IN,
RATHER THAN ABANDONED AND DISCARDED, THEN, AT THE WRITTEN REQUEST OF THE
COMPANY, THE ISSUER SHALL EXECUTE SUCH INSTRUMENTS AS SHALL BE REQUIRED TO
CONVEY TITLE THERETO TO THE PURCHASER OR TO THE PERSON ACCEPTING THE SAME AS A
TRADE IN AND THE HOLDER SHALL RELEASE THE LIEN AND SECURITY INTEREST OF THE
SECURITY DEED THEREIN.  THIS SECTION 6.2 SHALL BE IN ADDITION TO THE COMPANY’S
RIGHTS UNDER SECTION 9.7, BELOW, TO REMOVE ITS OWN TRADE FIXTURES, MACHINERY,
EQUIPMENT, FURNISHINGS, AND OTHER PERSONAL PROPERTY FROM THE PROJECT.

 

19

 

--------------------------------------------------------------------------------

 


 

 

 

 


SECTION 6.3.            TAXES, OTHER GOVERNMENTAL CHARGES, AND UTILITY CHARGES. 
THE COMPANY, AT THE EXPENSE OF THE COMPANY, SHALL, THROUGHOUT THE TERM, DULY PAY
AND DISCHARGE, AS THE SAME BECOME DUE AND PAYABLE, (I) ALL TAXES AND
GOVERNMENTAL CHARGES OF ANY KIND WHATSOEVER THAT MAY (ON ACCOUNT OF A CHANGE IN
LAW OR OTHERWISE) AT ANY TIME BE LAWFULLY ASSESSED OR LEVIED AGAINST OR WITH
RESPECT TO THE INTERESTS OF THE ISSUER, OF THE COMPANY AND OF THE HOLDER IN THE
PROJECT, (II) ANY SALES OR RENT TAXES LEVIED UPON OR WITH RESPECT TO THE LEASE
REVENUES AND RECEIPTS OF THE ISSUER FROM THE PROJECT WHICH, IF NOT PAID, WILL
BECOME A LIEN ON THE PROJECT OR A CHARGE ON THE REVENUES AND RECEIPTS THEREFROM
PRIOR TO OR ON A PARITY WITH THE CHARGE, PLEDGE, AND ASSIGNMENT THEREOF CREATED
AND MADE IN THE BOND RESOLUTION AND IN THE SECURITY DEED, (III) ALL UTILITY AND
OTHER CHARGES INCURRED IN THE OPERATION, MAINTENANCE, USE, OCCUPANCY, AND UPKEEP
OF THE PROJECT, AND (IV) OTHER LEVIES, PERMIT FEES, INSPECTION AND LICENSE FEES
AND ALL OTHER CHARGES IMPOSED UPON OR ASSESSED AGAINST THE PROJECT OR ANY PART
THEREOF OR UPON THE REVENUES, RENTS, ISSUES, AND INCOME OF THE PROJECT OR
ARISING IN RESPECT OF THE OCCUPANCY, USES OR POSSESSION THEREOF.  BOTH THE
ISSUER AND THE HOLDER SHALL BE ENTITLED TO ENFORCE THE PROVISIONS OF THIS
SECTION, AND THE ISSUER’S RIGHT TO ENFORCE THE SAME IS ONE OF THE UNASSIGNED
RIGHTS.

Under current law, the Issuer is exempt from ad valorem property tax on its
property.  In 2006, 2007 and 2008, the Company shall pay payments in lieu of
taxes on its leasehold interest which is equal to the taxes which would be
levied against the Project if the Company, rather than the Issuer, were the
owner of the Project on January 1 of such year.  For purposes of calculating the
payments in lieu of taxes (i) the fair market value of the Project shall be
determined using the valuation procedures ordinarily employed in the County for
purposes of ad valorem property taxation, (ii) the fair market value shall be
multiplied by the assessment percentage (40%), (iii) the resulting "assessed
value" shall be multiplied by the respective millage rates of the state, county,
city and local taxing authorities to determine the "gross normal tax" applicable
to each such governmental entity and (iv) and the "gross normal tax" applicable
to each such governmental entity shall be multiplied by the applicable payment
percentage for the year for which such calculation is made to determine the
payment in lieu of taxes payable in such year to each such governmental entity.
In any year in which a payment in lieu of taxes is due hereunder, the Company
shall, on or before the date actual ad valorem taxes would normally be due,
deliver to the Issuer, checks payable to the respective tax collectors for such
state, county, city, and local taxing authorities for the amount payable in such
year to each such governmental entity for which such tax collectors collect
taxes.  Receipt of such checks shall be noted by the Issuer on its records and
the Issuer shall then forward the respective checks to the respective tax
collectors that are the payees thereof.  The Issuer shall have no economic
interest in such payments of taxes, but shall serve a collector thereof for the
benefit of such governmental entities. Should the Company fail to make payments
of taxes required by this Section at the times and in the manner provided for in
this Section, the Company shall be obligated to pay to the respective
governmental entities, in addition to such payment of taxes, any additional
penalties and interest that may be assessed against the Company.

20

 

--------------------------------------------------------------------------------

 


 

 

 

 


SECTION 6.4.            INSURANCE REQUIRED. 


(A)         THE COMPANY, AT THE EXPENSE OF THE COMPANY, THROUGHOUT THE TERM,
SHALL CARRY THE FOLLOWING INSURANCE:

(I)               HAZARD AND CASUALTY INSURANCE ON THE LEASED IMPROVEMENTS, IN
AMOUNTS (TAKING INTO ACCOUNT A DEDUCTIBLE OF NOT MORE THAN $5,000,000 PER
OCCURRENCE) NOT LESS THAN THE LESSER OF (A) AN AMOUNT NOT LESS THAN 100% OF
REPLACEMENT COST OF THE PROJECT OR (B) FULL INSURABLE VALUE OF THE PROJECT; ALL
HAZARD, CASUALTY, AND FLOOD INSURANCE POLICIES OBTAINED BY THE COMPANY AS
REQUIRED BY THIS SECTION 6.4(A)(I) SHALL BE ENDORSED TO NAME THE ISSUER, AS
OWNER, AND THE HOLDER AS A SECURED PARTY, WITH LOSS PAYABLE TO JOINTLY TO THE
ISSUER AND THE HOLDER, WITHOUT CONTRIBUTION, UNDER A STANDARD MORTGAGEE CLAUSE
(THE DEDUCTIBLE AMOUNT SPECIFIED ABOVE MAY BE INCREASED WITH THE WRITTEN CONSENT
OF THE ISSUER AND THE HOLDER); AND

(II)              GENERAL LIABILITY INSURANCE, IN AMOUNTS OF $1,000,000 PER
OCCURRENCE AND $2,000,000 IN AGGREGATE, AND FIRE DAMAGE FOR ANY ONE FIRE OF
$500,000, SUBJECT TO DEDUCTIBLES PER OCCURRENCE NOT TO EXCEED $500,000; SUCH
POLICY OR POLICIES SHALL NAME THE ISSUER AND THE HOLDER AS ADDITIONAL INSUREDS
(THE DEDUCTIBLE AMOUNT SPECIFIED ABOVE MAY BE INCREASED WITH THE WRITTEN CONSENT
OF THE ISSUER AND THE HOLDER); AND

(III)            WORKERS’ COMPENSATION INSURANCE AS REQUIRED BY LAW RELATING TO
THE COMPANY’S EMPLOYEES WORKING AT THE PROJECT.

The Company further agrees that it will use its best efforts to cause any
general contractor involved in the construction activities at the Leased Land to
maintain general liability insurance in an amount not less than that required to
be maintained under this Section, and shall cause the Issuer, the Company and
the Holder to be named as additional insureds under such insurance.  The Company
shall also use its best efforts to cause the general contractor to maintain
worker’s compensation insurance as required by law.  In addition, if the
above-mentioned general liability insurance does not cover the Issuer, the
Company and the Holder as to the subject matter of such worker’s compensation
insurance, then the Company shall either provide, or use its best efforts to
cause the general contractor to provide, other insurance covering the Issuer,
the Company and the Holder with respect to such subject matter. Each party
hereto shall, if possible, obtain a waiver from any insurance carrier with which
it carries insurance covering the demised premises or the contents thereof,
releasing subrogation rights against the other party.


(B)               ALL SUCH INSURANCE POLICIES AND ENDORSEMENTS REQUIRED BY THIS
SECTION 6.4 SHALL BE FULLY PAID FOR (INCLUDING PERIODIC PREMIUM PAYMENTS) AND
CONTAIN SUCH PROVISIONS AND EXPIRATION DATES AND BE IN SUCH FORM AND ISSUED BY
INSURANCE COMPANIES LICENSED TO DO BUSINESS IN THE STATE OF GEORGIA.  IN LIEU OF
SEPARATE POLICIES, THE COMPANY MAY MAINTAIN ONE OR MORE BLANKET POLICIES OF
INSURANCE HAVING THE COVERAGE REQUIRED BY SECTION 6.4(A) HEREOF.  WITHOUT
LIMITING THE FOREGOING, EACH POLICY SHALL PROVIDE THAT NO ACT OR THING DONE BY
THE COMPANY SHALL INVALIDATE THE POLICY AS AGAINST THE ISSUER AND THE HOLDER AND
THE COMPANY SHALL PROVIDE THE ISSUER AND THE HOLDER WITH A CERTIFICATE OF THE
INSURER THAT PROVIDES THAT SUCH INSURANCE MAY NOT BE CANCELED OR MATERIALLY
CHANGED BY THE INSURER WITHOUT AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE
TO THE COMPANY, THE ISSUER, AND THE HOLDER.

 

21

 

--------------------------------------------------------------------------------

 


 

 

 

 


(C)                A CERTIFICATE OR CERTIFICATES OF THE INSURERS RELATING TO THE
INSURANCE REFERRED TO IN SECTION 6.4(A), ABOVE SHOWING THAT SUCH INSURANCE IS IN
FORCE AND EFFECT SHALL BE DEPOSITED WITH THE ISSUER , AND PRIOR TO THE
EXPIRATION OF ANY SUCH POLICY THE COMPANY SHALL FURNISH THE ISSUER WITH A
CERTIFICATE OF INSURANCE REASONABLY SATISFACTORY TO THE ISSUER SHOWING THAT THE
POLICY HAS BEEN RENEWED OR REPLACED.  AT THE WRITTEN REQUEST OF THE ISSUER , THE
COMPANY SHALL DELIVER TO THE ISSUER RECEIPTS EVIDENCING THE PAYMENT FOR ALL SUCH
INSURANCE POLICIES AND RENEWALS AND REPLACEMENTS.


(D)               THE ISSUER, BY THE SECURITY DEED, SHALL ASSIGN ITS INTEREST IN
THE CASUALTY INSURANCE, DESCRIBED ABOVE, TO THE HOLDER, TOGETHER WITH ALL
UNEARNED PREMIUMS AS FURTHER SECURITY FOR THE BOND.


(E)                THE ISSUER AND THE HOLDER SHALL EACH BE ENTITLED TO ENFORCE
THE PROVISIONS OF THIS ARTICLE, AND THE ISSUER’S RIGHT TO ENFORCE THIS ARTICLE
SHALL BE ONE OF THE UNASSIGNED RIGHTS.


SECTION 6.5.            APPLICATION OF NET PROCEEDS OF INSURANCE.  THE NET
PROCEEDS OF THE INSURANCE CARRIED PURSUANT TO THE PROVISIONS OF SECTIONS
6.4(A)(II) AND (III) AND SIMILAR INSURANCE CARRIED BY ANY CONTRACTOR SHALL BE
APPLIED TOWARD EXTINGUISHMENT OR SATISFACTION OF THE LIABILITY WITH RESPECT TO
WHICH SUCH INSURANCE PROCEEDS HAVE BEEN PAID.  THE NET PROCEEDS OF INSURANCE
CARRIED PURSUANT TO SECTION 6.4(A)(I) SHALL BE TRANSFERRED TO THE CUSTODIAN AND
DEPOSITED IN THE PROJECT FUND TO BE APPLIED AS PROVIDED IN ARTICLE VII HEREOF.


SECTION 6.6.            ADVANCES BY THE ISSUER OR THE HOLDER.  IF THE COMPANY
SHALL FAIL TO DO ANY ACT OR PAY ANY TAXES, ASSESSMENTS, CHARGES OR INSURANCE
PREMIUMS REQUIRED BY THIS ARTICLE, THE ISSUER OR ANY HOLDER MAY (BUT SHALL BE
UNDER NO OBLIGATION TO), AFTER NOTIFYING THE COMPANY OF ITS INTENTION TO DO SO,
DO ANY SUCH ACT OR PAY ANY SUCH TAXES, ASSESSMENTS, CHARGES OR PREMIUMS REQUIRED
BY THIS ARTICLE, AND ALL AMOUNTS SO ADVANCED THEREFOR BY THE ISSUER OR ANY
HOLDER SHALL BECOME AN ADDITIONAL OBLIGATION OF THE COMPANY TO THE ONE MAKING
THE ADVANCEMENT, WHICH AMOUNTS SHALL CONSTITUTE ADDITIONAL RENT WHICH SHALL BE
PAYABLE, WITH INTEREST AS PROVIDED IN SECTION 5.3(B).  ANY REMEDY HEREIN VESTED
IN THE ISSUER FOR THE COLLECTION OF RENT SHALL ALSO BE AVAILABLE TO EACH HOLDER
FOR THE COLLECTION OF ANY ADDITIONAL RENT PAYABLE TO SUCH HOLDER ON ACCOUNT
THEREOF.

22

 

--------------------------------------------------------------------------------

 


 

 

 

 


SECTION 6.7.             EMINENT DOMAIN.  IF THE ISSUER OR THE COMPANY OBTAINS
KNOWLEDGE OF THE INSTITUTION OR THREAT OF INSTITUTION OF ANY PROCEEDINGS FOR THE
TAKING OF THE PROJECT OR ANY PORTION THEREOF BY EXERCISE OF THE POWER OF EMINENT
DOMAIN, IT SHALL IMMEDIATELY NOTIFY THE OTHER PARTY HERETO AND THE HOLDER OF THE
PENDENCY OF SUCH PROCEEDINGS.  THE ISSUER, THE COMPANY AND THE HOLDER MAY
PARTICIPATE IN ANY SUCH PROCEEDINGS AND THE ISSUER FROM TIME TO TIME SHALL
DELIVER TO THE COMPANY AND THE HOLDER ALL INSTRUMENTS REQUESTED BY IT TO PERMIT
SUCH PARTICIPATION.  THE ISSUER SHALL NOT SETTLE ANY EMINENT DOMAIN PROCEEDING
RELATING TO THE PROJECT OR ANY PART THEREOF OR SELL THE PROJECT OR ANY PART
THEREOF UNDER THREAT OF EMINENT DOMAIN WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY AND THE HOLDER.  THE NET PROCEEDS OF ANY EMINENT DOMAIN AWARD OR ANY
SALE IN LIEU OF A TAKING BY EMINENT DOMAIN SHALL BE TRANSFERRED TO THE CUSTODIAN
AND DEPOSITED IN THE PROJECT FUND TO BE APPLIED AS PROVIDED IN ARTICLE VII
HEREOF.

[End of Article VI]

 

 

 

 

 

23

 

--------------------------------------------------------------------------------

 


 

 

 

 


ARTICLE VII
DAMAGE, DESTRUCTION, AND CONDEMNATION


SECTION 7.1.            REPAIR, RESTORATION OR REPLACEMENT.  IF ANY PORTION OF
THE PROJECT IS DAMAGED, DESTROYED OR TAKEN BY EMINENT DOMAIN (OR IS SOLD UNDER
THREAT OF EMINENT DOMAIN), THE NET PROCEEDS SHALL, UPON RECEIPT, BE DEPOSITED IN
THE PROJECT FUND WHICH SHALL BE HELD BY THE CUSTODIAN AND USED FOR THE REPAIR,
RESTORATION OR REPLACEMENT OF THE PROJECT.  IF SUCH NET PROCEEDS ARE NOT
SUFFICIENT TO REPAIR OR REPLACE THE PROJECT, SO THAT THE PROJECT AS REPAIRED,
RESTORED OR REPLACED SHALL BE AT LEAST EQUAL IN VALUE AND GENERAL UTILITY AS IT
WAS PRIOR TO THE DAMAGE OR DESTRUCTION OR TAKING, THEN THE COMPANY SHALL PROVIDE
SUCH ADDITIONAL FUNDS AS ARE NEEDED TO REPAIR, RESTORE OR REPLACE THE PROJECT.

If it becomes necessary to repair, restore or replace the Project, the Company
shall promptly proceed to do so and shall prosecute its repair, restoration and
replacement activities with due diligence.  Amounts held in the Project Fund
shall be disbursed to pay costs for such repair, restoration or replacement
substantially in the manner provided for herein for the disbursement of Bond
Proceeds.  Under no circumstance shall damage or destruction of the Project or
restoration or repair thereof be deemed to extend the Maturity Date of the Bonds
or the dates on which payments of interest and/or principal specified in the
Bonds are due or relieve the Company of its obligations to make scheduled
periodic payments of Basic Rent.  Upon completion of the work and payment in
full therefor, the Custodian shall apply any amount remaining in the Project
Fund first to reimburse the Company, for deposits it has made to the Project
Fund for such purposes, and as provided in the Security Deed and any remaining
amount shall be paid to the Issuer.

[End of Article VII]

 

 

 

 

 

24

 

--------------------------------------------------------------------------------

 


 

 

 

 


ARTICLE VIII
ADDITIONAL COVENANTS; ADDITIONAL BONDS


SECTION 8.1.            NO WARRANTY OF CONDITION OR SUITABILITY BY THE ISSUER. 
THE ISSUER MAKES NO WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE
MERCHANTABILITY, CONDITION, OR WORKMANSHIP OF ANY PART OF THE PROJECT OR THAT
THE SAME WILL BE SUITABLE FOR THE COMPANY’S PURPOSES OR NEEDS.


SECTION 8.2.             ACCESS TO PROJECT AND RECORDS.  THE ISSUER AND THE
HOLDER AND THEIR RESPECTIVE DULY AUTHORIZED REPRESENTATIVES AND AGENTS, SHALL
HAVE THE RIGHT, UPON REASONABLE PRIOR NOTICE, BUT SUBJECT TO ANY REASONABLE
RESTRICTION IMPOSED BY THE COMPANY FOR THE PROTECTION OF ITS PATENTS,
TRADEMARKS, TRADE SECRETS, AND OTHER CONFIDENTIAL PROPRIETARY INFORMATION, TO
ENTER THE INDUSTRIAL PLANT LOCATED ON THE LEASED LAND AT ALL REASONABLE TIMES
DURING THE TERM FOR THE PURPOSE OF (I) EXAMINING AND INSPECTING THE PROJECT AND
(II) PERFORMING SUCH WORK IN AND ABOUT THE PROJECT MADE NECESSARY BY REASON OF
AN EVENT OF DEFAULT.  THE ISSUER AND THE HOLDER SHALL ALSO HAVE THE RIGHT AT ALL
REASONABLE TIMES TO EXAMINE, PHOTOCOPY AND MAKE EXTRACTS FROM THE BOOKS AND
RECORDS OF THE COMPANY, INSOFAR AS SUCH BOOKS AND RECORDS RELATE TO THE REPAIR
AND MAINTENANCE OF THE PROJECT OR INSOFAR AS NECESSARY TO ASCERTAIN COMPLIANCE
WITH THIS LEASE.


SECTION 8.3.             COMPANY TO MAINTAIN ITS EXISTENCE AND QUALIFICATION;
CONDITIONS UNDER WHICH EXCEPTIONS PERMITTED.  THE COMPANY AGREES THAT WHILE THIS
LEASE IS IN EFFECT IT SHALL MAINTAIN ITS LEGAL EXISTENCE AND GOOD STANDING AS A
LIMITED LIABILITY COMPANY IN THE STATE OF ITS DOMICILE AND SHALL BEFORE
CONDUCTING BUSINESS AND THEREAFTER MAINTAIN ITS QUALIFICATION TO DO BUSINESS AND
GOOD STANDING IN THE STATE, SHALL NOT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ISSUER AND THE HOLDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, CONSOLIDATE WITH OR MERGE INTO ANOTHER PERSON OR PERMIT ONE OR MORE
OTHER PERSONS TO CONSOLIDATE WITH OR MERGE INTO IT, AND SHALL NOT DISSOLVE OR
OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS.  THE COMPANY MAY,
WITHOUT VIOLATING THE AGREEMENT CONTAINED IN THIS SECTION, CONSOLIDATE WITH OR
MERGE INTO A PERMITTED ENTITY, OR PERMIT ONE OR MORE SUCH OTHER LEGAL ENTITIES
TO CONSOLIDATE WITH OR MERGE INTO IT, OR THE COMPANY MAY SELL OR OTHERWISE
TRANSFER TO ANOTHER PERMITTED ENTITY ALL OR SUBSTANTIALLY ALL OF ITS ASSETS AS
AN ENTIRETY AND THEREAFTER DISSOLVE, PROVIDED THE SURVIVING, RESULTING, OR
TRANSFEREE PERMITTED ENTITY (I) IS AUTHORIZED TO DO BUSINESS IN THE STATE, (II)
ASSUMES IN WRITING ALL OF THE OBLIGATIONS OF THE COMPANY UNDER THIS LEASE, (III)
OBTAINS ALL LICENSES AND PERMITS REQUIRED BY LAW TO OPERATE THE PROJECT AND (IV)
HAS A NET WORTH OF NOT LESS THAN THAT OF THE COMPANY IMMEDIATELY PRIOR TO SUCH
MERGER, CONSOLIDATION OF TRANSFER OF ASSETS.  IN CALCULATING SUCH NET WORTH,
INDEBTEDNESS THAT IS SUBORDINATED TO THE COMPANY’S OBLIGATIONS UNDER THIS LEASE
SHALL BE DEEMED TO BE “EQUITY,” RATHER THAN INDEBTEDNESS.


SECTION 8.4.             OPERATION OF THE PROJECT AND TAX COVENANTS.  THE
COMPANY SHALL OPERATE THE PROJECT AS A MEAT PROCESSING PLANT THROUGHOUT THE TERM
AND, EXCEPT IN ACCORDANCE WITH ITS NORMAL BUSINESS PRACTICES (FOR A PERIOD NOT
EXCEEDING 30 CONSECUTIVE DAYS, OR FOR MORE THAN 60 DAYS PER YEAR), SHALL NOT
SUSPEND SUCH OPERATION EXCEPT FOR REASONS BEYOND THE CONTROL OF THE COMPANY.
  THE REPRESENTATIONS AND COVENANTS OF THE PARTIES CONTAINED IN THE ISSUER’S TAX
COMPLIANCE CERTIFICATE AND IN THE COMPANY’S TAX COMPLIANCE CERTIFICATE  WHICH
ARE DELIVERED AT THE CLOSING OF THE ISSUANCE OF THE BONDS ARE INCORPORATED
HEREIN BY REFERENCE.

25

 

--------------------------------------------------------------------------------

 


 

 

 

 

Section 8.5.     Indemnity.

(a)        The Company shall and agrees to indemnify and save the Issuer, the
Holder and their respective officials, directors, officers, members, and
employees harmless against and from all claims by or on behalf of any Person
arising from or relating to (i) any condition of or operation of the Project,
(ii) any act or negligence of the Company or of any of its agents, contractors,
servants, employees, or licensees, (iii) any act or negligence of any assignee
or sublessee of the Company or of any agents, contractors, servants, employees,
or licensees of any assignee or sublessee of the Company, or (iv) any violation
of the federal or State securities laws by the Company.  However, with respect
to matters referred to in the preceding clauses (i), (ii), (iii) or (iv), this
indemnity shall not apply, as to the Issuer, to any acts of gross negligence or
willful misconduct or intentional misconduct of the Issuer and, as to the
Holder, to any acts of gross negligence or willful misconduct or intentional
misconduct of the of the Holder, or in the case of matters referred to in clause
(iv) this indemnity shall not apply to the Holder if such Holder has acquired a
Bond other than in a bona fide private placement and has failed to perform a
thorough due diligence investigation in connection therewith.  The Company shall
indemnify and save the Issuer and the Holder (and the other persons and entities
referred to above, as appropriate) harmless from and against all costs and
expenses incurred in connection with any such claim or in connection with any
action or proceeding brought thereon, including reasonable attorneys’ fees
actually incurred, and upon notice from the Issuer or from the Holder, as
applicable, the Company shall defend it (and the other persons and entities
referred to above, as appropriate) in any such action or proceeding.  The
indemnities set forth above specifically extend to, but are in no way limited
to, governmental or other claims relating to any actual or alleged violation of
any Environmental Laws, provided, that such indemnity shall not extend to any
actual or alleged violation of any Environmental Laws, which violation
exclusively relates to the Leased Land and exclusively relates to a cause or
condition occurring or existing prior to the delivery of this Lease.

(b)        With respect to the indemnity contained in the preceding subparagraph
(a), if any proceeding before any court, governmental body or arbitrator is
brought against an indemnified party, the indemnifying party will be entitled to
participate in such proceeding and, to the extent that it wishes (unless the
indemnifying party is also a party to such proceeding and the indemnified party
determines in good faith that joint representation would be inappropriate) to
assume the defense of such proceeding with counsel satisfactory to the
indemnified party, acting reasonably. If the indemnifying party assumes the
defense of a proceeding, the indemnifying party without the indemnified party’s
consent, which consent shall not be unreasonably withheld, may effect no
compromise or settlement of such claims on behalf of the indemnified party.
Notwithstanding the foregoing, if an indemnified party determines in good faith
that there is a reasonable probability that a proceeding may adversely affect it
or its affiliates other than as a result of monetary damages for which it would
be entitled to indemnification under this Lease, the indemnified party may, by
notice to the indemnifying party, assume the exclusive right to defend,
compromise, or settle such proceeding, but the indemnifying party will not be
bound by any determination of a proceeding so defended or any compromise or
settlement effected without its consent.

26

 

--------------------------------------------------------------------------------

 


 

 

 

 

(c)        Nothing contained in this Section 8.5 shall require the Company to
indemnify any indemnified Person for any claim or liability for which the
Company was not given any opportunity to contest or for any settlement of any
such action effected without the Company’s consent (assuming such rights are
available and have not been waived in writing by the Company).  The indemnity of
the indemnified Persons contained in this Section 8.5 shall survive the
termination of this Lease.

(d)          Anything in the Lease to the contrary notwithstanding, it is agreed
that each party (the “Releasing Party”) hereby releases the other party (the
“Released Party”) from any liability or responsibility (to the Releasing Party
or anyone claiming through or under the Releasing Party by way of subrogation or
otherwise) which the Released Party would, but for this Section 8.5 have had to
the Releasing Party during the Term of this Lease resulting from the occurrence
of any accident or occurrence or casualty (i) which is or would be covered by a
fire and extended coverage policy (with a vandalism and malicious mischief
endorsement attached) or by sprinkler leakage, boiler and machinery or water
damage policy in the State of Georgia (irrespective of whether such coverage is
being carried by the Releasing Party), or (ii) covered by any other casualty or
property damages insurance being carried by the Releasing Party at the time of
such occurrence, even if such casualty resulted in whole or in part from any act
or neglect of the Released Party, its partners, officers, agents or employees;
provided, however, that the releases herein contained shall not apply to any
loss or damage occasioned by the willful, wanton or premeditated action or
omission of the Released Party.  Each party hereto shall, if possible, obtain a
waiver from any insurance carrier with which it carries insurance covering the
demised premises or the contents thereof, releasing subrogation rights against
the other party. 

(e)        The Issuer and the Holder shall each be entitled to enforce its right
to indemnification under this Section, and the Issuer’s right to indemnification
hereunder shall be one of the Unassigned Rights.

Section 8.6.     Licenses and Permits.  The Company shall do all things
necessary to obtain, maintain, and renew, from time to time, as necessary, all
permits, licenses, franchises, and other governmental approvals necessary for
the operation of the Project and obtainable by the Company, the lack of which
would have a material adverse affect upon the Company’s ability to meet its
obligations under this Lease.  The Company hereby agrees to give prompt notice
to the Issuer and the Holder of the loss of any permit, license, franchise, or
other governmental approval, which notice shall set forth the reasons for such
loss.

Section 8.7.     Compliance with Laws.  The Company warrants that throughout the
Term it shall, at its own expense, maintain the Project in compliance with all
applicable life and safety codes and all applicable building and zoning, health,
environmental, and safety ordinances and laws, including the Occupational Health
and Safety Act, the Americans With Disabilities Act of 1990, and all applicable
Environmental Laws (provided, that such warranty shall not extend to any actual
or alleged violation of any Environmental Laws, which violation exclusively
relates to the Leased Land and exclusively relates to a cause or condition
occurring or existing prior to the commencement of work on the Leased Land for
purposes of the Project), and all other applicable laws, ordinances, rules, and
regulations of the United States of America, the State, and any political
subdivision or agency thereof having jurisdiction over the Project and which
relate to the operations of the Project, any violation of which would have a
material adverse affect on the Company’s ability to fully perform its
obligations under this Lease.  The Company shall not, in its use or operation of
the Project, discriminate or permit discrimination on the basis of race, sex,
color or national origin in any manner prohibited by local state or federal
laws, rules, orders or regulations.

 

27

 

--------------------------------------------------------------------------------

 


 

 

 

 

If the Company shall first notify the Issuer and the Holder of its intention to
do so, the Company may, at its own expense and in its own name and behalf or in
the name and on behalf of the Issuer and in good faith, contest any allegation
that it has not complied with the laws described in this Section 8.7 and, in the
event of any such contest, the provisions of this Section 8.7 shall not apply to
any such alleged violations of law during the period of such contest and any
appeal therefrom.  The Issuer shall, at the expense of the Company, cooperate
fully with the Company in any such contest.

The Issuer and the Holder shall each be entitled to enforce the provisions of
this Section, and the Issuer’s right to enforce this Section shall be one of the
Unassigned Rights.

Section 8.8.     Granting of Easements.  The Issuer, at the written request of
the Company, subject to the approval of the Holder, shall at any time or times
grant easements, licenses, rights of way (including the dedication of public
highways), and other rights or privileges in the nature of easements with
respect to the Leased Land, or the Issuer, at the written request of the
Company, shall release existing easements, licenses, rights of way, and other
rights or privileges with or without consideration, and the Issuer agrees that
it shall execute and deliver any instrument necessary or appropriate to confirm
and grant or release any such easement, license, right of way, or other right or
privilege upon receipt of (i) a copy of the instrument of grant or release, (ii)
a written application signed by the Authorized Company Representative requesting
such instrument, and (iii) a certificate executed by the Authorized Company
Representative stating that such grant or release will not impair the effective
use or interfere with the operation of the Project.  Any money consideration
received in connection with the granting or release of an easement pursuant to
this Section 8.8 shall be used, at the election of the Company, to acquire
additional property for the Project or to retire principal of the Bonds.  No
grant or release effected under the provisions of this Section shall entitle the
Company to any abatement or diminution of the rents payable under Section 5.3
hereof.

[End of Article VIII]

 

 

 

 

 

28

 

--------------------------------------------------------------------------------

 


 

 

 

 


ARTICLE IX
ASSIGNMENT, SUBLEASING, ENCUMBERING, AND SELLING; REDEMPTION;
RENT PREPAYMENTS AND ABATEMENT; INSTALLATION OF
COMPANY’S OWN MACHINERY AND EQUIPMENT


SECTION 9.1.            ASSIGNMENT AND SUBLEASING.  THE COMPANY MAY NOT ASSIGN
THIS LEASE OR SUBLEASE THE PROJECT, AS A WHOLE OR IN PART, WITHOUT OBTAINING THE
PRIOR WRITTEN CONSENT OF THE ISSUER AND THE HOLDER, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, CONDITIONED OR DELAYED.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY MAY ASSIGN OF ITS INTEREST IN THIS LEASE TO A PERMITTED
ENTITY IF THE REQUIREMENTS SET FORTH IN SECTION 8.3 PERTAINING TO A “SURVIVING,
RESULTING OR TRANSFEREE PERSON” HAVE BEEN FULFILLED.  ANY SUCH CONSOLIDATION,
MERGER OR TRANSFER OF SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY AS PROVIDED
IN SECTION 8.3 HEREOF, AND ANY ASSIGNMENT, DELEGATION OR SUBLEASE AUTHORIZED IN
SECTION 8.3 HEREOF OR ABOVE IN THIS SECTION 9.1, OR OTHERWISE CONSENTED TO BY
THE ISSUER, SHALL BE SUBJECT TO EACH OF THE FOLLOWING CONDITIONS:

(I)               NO ASSIGNMENT (OTHER THAN PURSUANT TO SECTION 8.3 HEREOF IN A
TRANSACTION IN WHICH THE COMPANY CEASES TO EXIST) OR SUBLEASE SHALL RELIEVE THE
COMPANY FROM PRIMARY LIABILITY FOR ANY OF ITS OBLIGATIONS HEREUNDER, AND IN THE
EVENT OF ANY SUCH ASSIGNMENT OR SUBLEASE, THE COMPANY SHALL CONTINUE TO REMAIN
PRIMARILY LIABLE FOR PAYMENT OF THE RENTS SPECIFIED IN SECTION 5.3 HEREOF AND
FOR THE PAYMENT, PERFORMANCE, AND OBSERVANCE OF THE OTHER OBLIGATIONS AND
AGREEMENTS ON ITS PART HEREIN PROVIDED TO BE PERFORMED AND OBSERVED BY IT,
UNLESS THE ISSUER AND THE HOLDER OF THE BONDS CONSENT IN WRITING TO SUCH
RELEASE.

(II)              THE ASSIGNEE OR SUBLESSEE SHALL ASSUME IN WRITING THE
OBLIGATIONS OF THE COMPANY HEREUNDER TO THE EXTENT OF THE INTEREST ASSIGNED OR
SUBLEASED.

(III)            THE COMPANY SHALL FURNISH OR CAUSE TO BE FURNISHED TO THE
ISSUER AND THE HOLDER ASSURANCES REASONABLY SATISFACTORY TO THE ISSUER AND THE
HOLDER THAT THE PROJECT WILL CONTINUE TO BE OPERATED IN COMPLIANCE WITH THE
PROVISIONS HEREOF.

(IV)            NO SUCH ASSIGNMENT OR SUBLEASE (OTHER THAN PURSUANT TO SECTION
8.3 HEREOF IN A TRANSACTION IN WHICH THE COMPANY CEASES TO EXIST) SHALL GIVE
RISE TO A NOVATION, UNLESS THE ISSUER AND THE HOLDER OF THE BONDS AGREE IN
WRITING TO SUCH NOVATION.

(V)             THE COMPANY OR SUCH “SURVIVING, RESULTING OR TRANSFEREE PERSON”
SHALL, WITHIN THIRTY (30) DAYS PRIOR TO THE EXECUTION THEREOF, FURNISH OR CAUSE
TO BE FURNISHED TO THE ISSUER A TRUE AND COMPLETE COPY OF EACH SUCH PROPOSED
ASSIGNMENT OR SUBLEASE OR DOCUMENTS OF MERGER, CONSOLIDATION OR SALE OF ASSETS,
AS THE CASE MAY BE. THE COMPANY OR SUCH “SURVIVING, RESULTING OR TRANSFEREE
PERSON” SHALL, WITHIN THIRTY (30) DAYS AFTER THE EXECUTION THEREOF, FURNISH OR
CAUSE TO BE FURNISHED TO THE ISSUER A TRUE AND COMPLETE COPY OF EACH SUCH
ASSIGNMENT OR SUBLEASE OR DOCUMENTS OF MERGER, CONSOLIDATION OR SALE OF ASSETS,
AS THE CASE MAY BE, AS ACTUALLY EXECUTED.  THE ISSUER AND THE HOLDER SHALL HAVE
THE RIGHT, AT ANY TIME AND FROM TIME TO TIME, TO NOTIFY ANY ASSIGNEE OR
SUBLESSEE OF THEIR RIGHTS UNDER THIS PARAGRAPH.

29

 

--------------------------------------------------------------------------------

 


 

 

 

 


SECTION 9.2.            RESTRICTIONS ON SALE, ENCUMBRANCE, OR CONVEYANCE OF THE
PROJECT BY THE ISSUER.  EXCEPT PURSUANT TO THE SECURITY DEED AND EXCEPT FOR ANY
SALE UNDER THREAT OF A TAKING BY EMINENT DOMAIN OR A SALE PURSUANT TO ARTICLE VI
HEREOF, THE ISSUER AGREES THAT, DURING THE TERM, IT SHALL NOT, EXCEPT PURSUANT
TO OR AS PERMITTED BY THE SECURITY DEED: (1) DIRECTLY, INDIRECTLY, OR
BENEFICIALLY SELL, CONVEY, OR OTHERWISE DISPOSE OF ANY PART OF ITS INTEREST IN
THE PROJECT, (2) PERMIT ANY PART OF THE PROJECT TO BECOME SUBJECT TO ANY LIEN,
CLAIM OF TITLE, ENCUMBRANCE, SECURITY INTEREST, CONDITIONAL SALE CONTRACT, TITLE
RETENTION ARRANGEMENT, FINANCE LEASE, OR OTHER CHARGE OF ANY KIND, WITHOUT THE
WRITTEN CONSENT OF THE COMPANY AND THE HOLDER, AND (3) ASSIGN, TRANSFER, OR
HYPOTHECATE (OTHER THAN PURSUANT TO THE BOND RESOLUTION AND THE SECURITY DEED)
ANY PAYMENT OF RENT (OR ANALOGOUS PAYMENT) THEN DUE OR TO ACCRUE IN THE FUTURE
UNDER ANY LEASE OF THE PROJECT, EXCEPT THAT IF THE LAWS OF THE STATE AT THE TIME
SHALL PERMIT, NOTHING CONTAINED IN THIS SECTION SHALL PREVENT THE CONSOLIDATION
OF THE ISSUER WITH, OR MERGER OF THE ISSUER INTO, OR TRANSFER OF THE PROJECT AS
AN ENTIRETY TO, ANY PUBLIC BODY OF THE STATE WHOSE PROPERTY AND INCOME ARE NOT
SUBJECT TO TAXATION AND WHICH HAS AUTHORITY TO CARRY ON THE BUSINESS OF OWNING
AND LEASING THE PROJECT, PROVIDED, THAT UPON ANY SUCH CONSOLIDATION, MERGER, OR
TRANSFER, THE DUE AND PUNCTUAL PAYMENT OF THE PRINCIPAL OF, PREMIUM, IF ANY, AND
INTEREST ON EACH BOND ACCORDING TO ITS TENOR, AND THE DUE AND PUNCTUAL
PERFORMANCE AND OBSERVANCE OF ALL THE AGREEMENTS AND CONDITIONS OF THIS LEASE,
THE BOND RESOLUTION AND THE SECURITY DEED TO BE KEPT AND PERFORMED BY THE
ISSUER, SHALL (UNLESS ASSUMED AS A MATTER OF LAW) BE EXPRESSLY ASSUMED IN
WRITING BY THE PUBLIC BODY RESULTING FROM SUCH CONSOLIDATION OR SURVIVING SUCH
MERGER OR TO WHICH THE PROJECT SHALL BE TRANSFERRED AS AN ENTIRETY.


SECTION 9.3.            RESTRICTIONS ON ENCUMBRANCE BY THE COMPANY.  THE
INTEREST OF THE COMPANY HEREUNDER SHALL NOT BE PLEDGED OR ENCUMBERED, WITHOUT
THE WRITTEN CONSENT OF THE ISSUER AND OF THE HOLDER, WHICH SHALL NOT BE
UNREASONABLY WITHHELD, PROVIDED THAT THE COMPANY MAY PLEDGE ITS INTEREST IN THIS
LEASE TO A COMMERCIAL BANK OR OTHER INSTITUTIONAL LENDER IN CONNECTION WITH THE
COMPANY’S NORMAL BUSINESS PRACTICES WITHOUT VIOLATING SUCH RESTRICTION, BUT
UNTIL FORECLOSURE (AND THEN ONLY UPON SATISFACTION OF THE CONDITIONS CONTAINED
HEREIN) NO SUCH PLEDGEE AS SUCH SHALL HAVE ANY RIGHTS HEREUNDER, AND PROVIDED
FURTHER, THAT ANY PROPOSED DISPOSITION OF THE COMPANY’S INTEREST BY SUCH PLEDGEE
SHALL BE SUBJECT TO THE PRECEDING PROVISIONS OF THIS SECTION 9.3 AND THE OTHER
PROVISIONS OF THIS LEASE.


SECTION 9.4.            REDEMPTION OF BONDS.  THE ISSUER, AT THE WRITTEN REQUEST
OF THE COMPANY AT ANY TIME AND IF THE BONDS ARE THEN CALLABLE OR AVAILABLE FOR
PURCHASE, AND IF THERE ARE FUNDS AVAILABLE THEREFOR IN THE  PROJECT FUND OR
FUNDS PROVIDED BY THE COMPANY, SHALL FORTHWITH TAKE ALL STEPS THAT MAY BE
NECESSARY TO EFFECT THE REDEMPTION OF ALL OR PART OF ANY BOND, AS MAY BE
SPECIFIED BY THE COMPANY, ON THE EARLIEST DATE ON WHICH SUCH REDEMPTION OR
DEFEASANCE MAY OCCUR UNDER SUCH APPLICABLE PROVISIONS.


SECTION 9.5.            PREPAYMENT OF BASIC RENT.  IF THE COMPANY HAS EXERCISED
ITS PURCHASE OPTION PROVIDED FOR IN SECTION 11.1 HEREOF, THE COMPANY SHALL HAVE
THE RIGHT TO PREPAY ALL OF THE BASIC RENT PAYABLE UNDER SECTION 5.3(A) HEREOF
PRIOR TO THE CLOSING OF SUCH PURCHASE AND THE ISSUER AGREES THAT IT SHALL ACCEPT
SUCH PREPAYMENT OF BASIC RENT WHEN THE SAME IS TENDERED BY THE COMPANY.  ALL
BASIC RENT SO PREPAID SHALL BE APPLIED FIRST TO THE PAYMENT OF THE DEBT SERVICE
ON THE BONDS, WITHOUT PREFERENCE OR PRIORITY OF ANY BOND OVER ANY OTHER BOND,
AND WHEN THE BONDS HAVE BEEN PAID IN FULL, ANY EXCESS BASIC RENT SHALL BE
RETAINED BY THE ISSUER.

 

30

 

--------------------------------------------------------------------------------

 


 

 

 

 


SECTION 9.6.            RESERVED.


SECTION 9.7.           INSTALLATION OF COMPANY’S OWN MACHINERY AND EQUIPMENT. 
THE COMPANY MAY FROM TIME TO TIME, IN ITS SOLE DISCRETION, INSTALL TRADE
FIXTURES, MACHINERY, EQUIPMENT, FURNISHINGS, AND OTHER PERSONAL PROPERTY AT THE
PROJECT.  ALL SUCH TRADE FIXTURES, MACHINERY, EQUIPMENT, FURNISHINGS, AND OTHER
PERSONAL PROPERTY SHALL NOT BE A PART OF THE PROJECT AND SHALL REMAIN THE SOLE
PROPERTY OF THE COMPANY (OR OF ANY LEASING COMPANY FROM WHOM THE COMPANY MAY BE
RENTING SUCH ITEMS), AND THE COMPANY MAY REMOVE THE SAME FROM THE PROJECT AT ANY
TIME, IN ITS SOLE DISCRETION AND AT ITS OWN EXPENSE, PROVIDED THAT THE COMPANY
REPAIRS ANY DAMAGE TO THE PROJECT CAUSED BY ANY SUCH REMOVAL.  THE COMPANY MAY
CREATE ANY MORTGAGE, ENCUMBRANCE, LIEN, OR CHARGE ON ANY SUCH TRADE FIXTURES,
MACHINERY, EQUIPMENT, FURNISHINGS, AND OTHER PERSONAL PROPERTY THAT IS NOT A
PART OF THE PROJECT THAT IS OWNED BY THE COMPANY OR OTHERS AND THE ISSUER SHALL
NOT HAVE ANY INTEREST IN AND WAIVES ANY LESSOR’S LIEN THAT IT MAY HAVE ON ANY
SUCH TRADE FIXTURES, MACHINERY, EQUIPMENT, FURNISHINGS, OR PERSONAL PROPERTY SO
INSTALLED PURSUANT TO THIS SECTION.


SECTION 9.8.           REFERENCE TO THE BONDS INEFFECTIVE AFTER SUCH BONDS ARE
PAID.  UPON PAYMENT IN FULL OF A BOND (OR PROVISION FOR PAYMENT THEREOF HAVING
BEEN MADE IN ACCORDANCE WITH THE DEFEASANCE PROVISIONS OF THE BOND RESOLUTION),
ALL REFERENCES IN THIS LEASE TO THAT BOND AND THE HOLDER THEREOF SHALL BE
INEFFECTIVE, AND THE FORMER HOLDER OF SUCH BOND SHALL NOT THEREAFTER HAVE ANY
RIGHTS HEREUNDER, SAVING AND EXCEPTING THOSE THAT SHALL HAVE THERETOFORE VESTED
AND ANY RIGHTS TO INDEMNIFICATION UNDER SECTION 8.5 HEREOF.  FOR PURPOSES OF
THIS LEASE, A BOND SHALL BE DEEMED FULLY PAID IF IT IS DEFEASED AS PROVIDED IN
THE BOND RESOLUTION.

[End of Article IX]

 

 

 

 

 

31

 

--------------------------------------------------------------------------------

 


 

 

 

 

 


ARTICLE X
EVENTS OF DEFAULT AND REMEDIES


SECTION 10.1.        EVENTS OF DEFAULT DEFINED.  THE FOLLOWING SHALL BE “EVENTS
OF DEFAULT” UNDER THIS LEASE, AND THE TERMS “EVENT OF DEFAULT” OR “DEFAULT”
SHALL MEAN, WHENEVER THEY ARE USED IN THIS LEASE, ANY ONE OR MORE OF THE
FOLLOWING EVENTS:


(A)                THE FAILURE OF THE COMPANY TO PAY BASIC RENT IN THE AMOUNTS
AND AT THE TIMES REQUIRED BY SECTION 5.3(A) OF THIS LEASE PROVIDED, (1) THAT
SUCH FAILURE TO PAY SHALL NOT CONSTITUTE A “DEFAULT” OR AN “EVENT OF DEFAULT”
UNLESS CONTINUED FOR MORE THAN 5 DAYS AFTER RECEIPT BY THE COMPANY OF WRITTEN
NOTICE OF SAME GIVEN BY THE ISSUER OR THE HOLDER; AND (2) THAT THE FOREGOING
CLAUSE (1) SHALL BE OF NO FURTHER FORCE OR EFFECT ONCE NOTICES HAVE BEEN GIVEN
WITH RESPECT TO THREE (3) SUCH FAILURES TO PAY IN ANY ONE 24 MONTH PERIOD; OR


(B)               THE FAILURE OF THE COMPANY TO PAY THE AMOUNTS REQUIRED TO BE
PAID UNDER SECTION 5.3(B) OF THIS LEASE, AT THE TIMES SPECIFIED THEREIN, AND
CONTINUING FOR A PERIOD OF THIRTY (30) DAYS AFTER THE COMPANY’S RECEIPT OF
WRITTEN NOTICE GIVEN BY THE ISSUER PURSUANT TO SECTION 5.3(B), THE ISSUER OR ANY
HOLDER (WHICHEVER IS ENTITLED TO RECEIVE SUCH PAYMENT); OR


(C)                IN THE CASE OF THE COMPANY’S FAILURE TO OBSERVE, PERFORM, OR
COMPLY WITH ANY COVENANT, CONDITION, OR AGREEMENT IN THIS LEASE ON THE PART OF
THE COMPANY TO BE OBSERVED OR PERFORMED, FOR A PERIOD OF THIRTY (30) DAYS AFTER
WRITTEN NOTICE FROM THE ISSUER OR ANY HOLDER SPECIFYING SUCH BREACH OR FAILURE
AND REQUESTING THAT IT BE REMEDIED, UNLESS THE ISSUER AND THE HOLDER SHALL AGREE
IN WRITING TO AN EXTENSION OF SUCH TIME PRIOR TO ITS EXPIRATION.  IN THE CASE OF
ANY SUCH BREACH OR DEFAULT WHICH CAN BE CURED, BUT CANNOT BE CURED WITHIN SUCH
THIRTY (30) DAY PERIOD, IT SHALL NOT CONSTITUTE AN EVENT OF DEFAULT IF
CORRECTIVE ACTION IS INSTITUTED BY THE COMPANY WITHIN THE APPLICABLE THIRTY (30)
DAY PERIOD AND IS DILIGENTLY PURSUED UNTIL THE BREACH OR DEFAULT IS CORRECTED;
OR


(D)                THE FILING OF A VOLUNTARY PETITION IN BANKRUPTCY BY THE
COMPANY OR THE ADJUDICATION OF THE COMPANY AS BANKRUPT PURSUANT TO AN
INVOLUNTARY PETITION FILED BY A CREDITOR OF THE COMPANY.


SECTION 10.2.        REMEDIES ON DEFAULT.  WHENEVER ANY EVENT OF DEFAULT
REFERRED TO IN SECTION 10.1 HEREOF SHALL HAVE HAPPENED AND BE SUBSISTING, THE
ISSUER, OR THE HOLDER AS ASSIGNEE OF THE ISSUER, TO THE EXTENT PERMITTED BY LAW,
MAY TAKE ANY ONE OR MORE OF THE FOLLOWING REMEDIAL STEPS:


(A)                TAKE WHATEVER ACTION AT LAW OR IN EQUITY OR UNDER THE TERMS
OF THIS LEASE MAY APPEAR NECESSARY OR DESIRABLE TO COLLECT THE RENTS AND OTHER
AMOUNTS PAYABLE BY THE COMPANY HEREUNDER THEN DUE OR THEREAFTER TO BECOME DUE,
OR TO ENFORCE PERFORMANCE AND OBSERVANCE OF ANY OBLIGATION, AGREEMENT, OR
COVENANT OF THE COMPANY UNDER THIS LEASE; OR

32

 

--------------------------------------------------------------------------------

 


 

 

 

 


(B)               TERMINATE, SUBJECT TO THE RESPECTIVE PROVISIONS CONCERNING THE
PRIORITY AND SUBORDINATION OF THE COMPANY’S OPTION TO PURCHASE THE PROJECT THAT
ARE SET FORTH IN SECTION 11.4, BELOW, THIS LEASE AND RECOVER, AS AND FOR
LIQUIDATED AND AGREED FINAL DAMAGES FOR THE COMPANY’S DEFAULT, ALL AMOUNTS THAT
HAVE THERETOFORE BECOME DUE PLUS AN AMOUNT EQUAL TO ALL UNPAID INSTALLMENTS OF
BASIC RENT, AND IF ANY STATUTE OR RULE OF LAW SHALL VALIDLY LIMIT THE AMOUNT OF
SUCH LIQUIDATED FINAL DAMAGES TO LESS THAN THE AMOUNT AGREED UPON, THE ISSUER
SHALL BE ENTITLED TO THE MAXIMUM AMOUNT ALLOWABLE UNDER SUCH STATUTE OR RULE OF
LAW; NO TERMINATION OF THIS LEASE PURSUANT TO THIS SECTION SHALL RELIEVE THE
COMPANY FROM ITS INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 8.5 HEREOF.

Any amounts of Basic Rent collected, pursuant to action taken under this
Section, shall be applied in payment of the Bonds without preference or priority
of one Bond over any other Bond. Any amounts collected as Additional Rent shall
be paid to the Person or Persons to whom such Additional Rent is due and owing
hereunder.

Notwithstanding that this Lease (except for Unassigned Rights) is to be assigned
to the Holder, the Issuer shall be entitled to enforce this Lease if any Event
of Default relates to such Unassigned Rights or exposes the Issuer, its assets
(other than the Pledged Security) or its members, officers, employees or agents
to any liability.  The Holder shall be entitled to enforce the provisions hereof
that affect its interests hereunder.  Notwithstanding the foregoing and
notwithstanding any statutory, decisional, or other law to the contrary, in no
event shall the Issuer have any right to terminate this Lease, to enter upon and
otherwise to obtain possession of the Project, by reason of the occurrence of
any Event of Default by the Company hereunder without the prior written consent
of the Holder.


SECTION 10.3.        REMEDIES NOT EXCLUSIVE.  THE REMEDIES HEREIN EXPRESSLY
CONFERRED UPON THE ISSUER AND THE HOLDER ARE INTENDED TO BE IN ADDITION TO OTHER
REMEDIES EXISTING AT LAW OR IN EQUITY OR BY STATUTE.  NO DELAY OR OMISSION TO
EXERCISE ANY RIGHT OR POWER ACCRUING UPON ANY EVENT OF DEFAULT SHALL IMPAIR ANY
SUCH RIGHT OR POWER OR SHALL BE CONSTRUED TO BE A WAIVER THEREOF, BUT ANY SUCH
RIGHT AND POWER MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AS MAY BE DEEMED
EXPEDIENT.  IN ORDER TO ENTITLE THE ISSUER OR THE HOLDER TO EXERCISE ANY REMEDY
RESERVED TO IT IN THIS ARTICLE, IT SHALL NOT BE NECESSARY TO GIVE ANY NOTICE,
OTHER THAN SUCH NOTICE AS MAY BE HEREIN EXPRESSLY REQUIRED HEREBY.


SECTION 10.4.        COMPANY TO PAY FEES AND EXPENSES.  IN THE EVENT THE COMPANY
OR THE ISSUER SHOULD DEFAULT UNDER ANY OF THE PROVISIONS OF THIS LEASE AND THE
ISSUER OR EITHER HOLDER, ON THE ONE HAND, OR THE COMPANY, ON THE OTHER, AS
APPROPRIATE, SHOULD EMPLOY ATTORNEYS, ACCOUNTANTS, OR OTHER EXPERTS OR INCUR
OTHER EXPENSES FOR THE COLLECTION OF AMOUNTS DUE IT HEREUNDER OR THE ENFORCEMENT
OF PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION OR AGREEMENT ON THE PART OF THE
COMPANY OR ISSUER, AS APPROPRIATE, HEREIN CONTAINED FOR ITS BENEFIT, THE COMPANY
ON THE ONE HAND, AND THE ISSUER, ON THE OTHER HAND, AS APPROPRIATE, AGREE THAT
IT SHALL ON DEMAND THEREFOR PAY TO SUCH PERSON THE REASONABLE AND ACTUAL FEES OF
SUCH ATTORNEYS, ACCOUNTANTS, OR OTHER EXPERTS AND SUCH OTHER EXPENSES SO
INCURRED BY THE ISSUER OR THE HOLDER, ON THE ONE HAND, OR THE COMPANY, ON THE
OTHER, AS APPROPRIATE.  ANY ATTORNEYS’ FEES REQUIRED TO BE PAID BY THE COMPANY
OR ISSUER, AS APPROPRIATE, UNDER THIS LEASE SHALL INCLUDE ATTORNEYS’ AND
PARALEGALS’ FEES THROUGH ALL PROCEEDINGS, INCLUDING, BUT NOT LIMITED TO,
NEGOTIATIONS, ADMINISTRATIVE HEARINGS, TRIALS, AND APPEALS, COURT COSTS AND
REIMBURSABLE EXPENSES OF SUCH ATTORNEYS.  THE ISSUER, THE COMPANY AND THE HOLDER
SHALL EACH BE ENTITLED TO ENFORCE ITS RESPECTIVE RIGHTS UNDER THIS SECTION, AND
THE ISSUER’S RIGHTS UNDER THIS SECTION SHALL BE ONE OF THE UNASSIGNED RIGHTS.

 

33

 

--------------------------------------------------------------------------------

 


 

 

 

 


SECTION 10.5.        WAIVER OF EVENTS OF DEFAULT.  THE ISSUER MAY WAIVE ANY
EVENT OF DEFAULT HEREUNDER AND ITS CONSEQUENCES OR RESCIND ANY DECLARATION OF
ACCELERATION OF PAYMENTS OF THE RENTS AND OTHER AMOUNTS DUE HEREUNDER PROVIDED
THAT THE ISSUER SHALL NOT WAIVE ANY EVENT OF DEFAULT (OTHER THAN EVENTS OF
DEFAULT RELATING TO THE UNASSIGNED RIGHTS) WITHOUT THE PRIOR WRITTEN CONSENT OF
THE HOLDER.  THE HOLDER MAY WAIVE ANY EVENT OF DEFAULT HEREUNDER OTHER THAN
EVENTS OF DEFAULT RELATING TO THE UNASSIGNED RIGHTS, WHICH MAY BE WAIVED ONLY BY
THE ISSUER.  IN CASE OF ANY SUCH WAIVER OR RESCISSION, OR IN CASE ANY PROCEEDING
TAKEN BY THE ISSUER OR THE HOLDER ON ACCOUNT OF ANY SUCH EVENT OF DEFAULT SHALL
BE DISCONTINUED OR ABANDONED OR DETERMINED ADVERSELY TO THE ISSUER OR THE
HOLDER, THEN AND IN EVERY SUCH CASE THE ISSUER, THE HOLDER AND THE COMPANY SHALL
BE RESTORED TO THEIR FORMER POSITIONS AND RIGHTS HEREUNDER, BUT NO SUCH WAIVER
OR RESCISSION SHALL EXTEND TO OR AFFECT ANY SUBSEQUENT OR OTHER EVENT OF DEFAULT
OR IMPAIR OR EXHAUST ANY RIGHT, POWER, OR REMEDY CONSEQUENT THEREON.

[End of Article X]

 

 

 

 

 

34

 

--------------------------------------------------------------------------------

 


 

 

 

 

 


ARTICLE XI
PURCHASE OPTION IN FAVOR OF COMPANY


SECTION 11.1.        OPTION TO PURCHASE PROJECT.  THE COMPANY SHALL HAVE, AND IS
HEREBY GRANTED, THE OPTION TO PURCHASE THE PROJECT AT THE END OF THE TERM FOR A
PURCHASE PRICE WHICH SHALL BE THE SUM OF: (I) $500,000; AND (II) ALL AMOUNTS, IF
ANY, THEN DUE ON THE DATE OF SUCH CLOSING TO THE ISSUER OR TO THE HOLDER AS
ADDITIONAL RENT OR FOR INDEMNIFICATION UNDER THIS LEASE (WHICH AMOUNTS SHALL BE
PAID DIRECTLY TO THE PERSON TO WHOM SUCH AMOUNTS ARE OWED); AND (III) THOSE
CLOSING COSTS WHICH ARE NORMALLY PAYABLE BY THE PURCHASER OF REAL PROPERTY IN
GEORGIA.  THE OPTION GRANTED HEREIN, IF EXERCISED, SHALL BE EXERCISED AT LEAST
SIXTY (60) DAYS PRIOR TO THE EXPIRATION OF THE TERM. TO EXERCISE SUCH OPTION,
THE COMPANY OR ITS ASSIGNEE SHALL GIVE WRITTEN NOTICE OF EXERCISE TO THE ISSUER
AND TO THE HOLDER.  THE PURCHASE OF THE PROJECT SHALL BE CLOSED ON A DATE
SPECIFIED BY THE COMPANY, WHICH SHALL BE NOT SOONER THAN THIRTY (30) DAYS FROM
THE DATE OF SUCH NOTICE OR LATER THAN TO THE EXPIRATION DATE OF THE TERM.  THE
COMPANY SHALL BE UNDER NO OBLIGATION TO EXERCISE THE OPTION GRANTED IN THIS
SECTION 11.1.  IF NO EVENT OF DEFAULT IS IN EXISTENCE AT THE TIME THE OPTION IS
EXERCISED, THE COMPANY MAY ASSIGN IN WRITING ITS OPTION TO AN AFFILIATE; THE
COMPANY OR SUCH AFFILIATE SHALL PROVIDE THE ISSUER WITH A COPY OF ANY SUCH
ASSIGNMENT AT THE TIME THE OPTION IS EXERCISED.


SECTION 11.2.        CONVEYANCE ON EXERCISE OF OPTION TO PURCHASE.  AT THE
CLOSING OF ANY PURCHASE PURSUANT TO THE EXERCISE OF THE OPTION TO PURCHASE
GRANTED HEREIN, THE ISSUER SHALL, UPON PAYMENT OF THE PURCHASE PRICE BY THE
COMPANY, DELIVER TO THE COMPANY A LIMITED WARRANTY DEED CONVEYING TO THE COMPANY
GOOD TITLE TO THE PROJECT, AS THE PROJECT THEN EXISTS, SUBJECT TO THE FOLLOWING:
(I) PERMITTED ENCUMBRANCES, BUT EXCLUDING THIS LEASE AND THE SECURITY DEED; (II)
THOSE LIENS AND ENCUMBRANCES (OTHER THAN THE ISSUER DOCUMENTS) CREATED BY THE
COMPANY OR TO THE CREATION OR SUFFERING OF WHICH THE COMPANY CONSENTED; AND
(III) THOSE LIENS AND ENCUMBRANCES RESULTING FROM THE FAILURE OF THE COMPANY TO
PERFORM OR OBSERVE ANY OF THE AGREEMENTS ON ITS PART CONTAINED IN THIS LEASE.


SECTION 11.3.        PUBLIC PURPOSE OF OPTION TO PURCHASE.  THE ISSUER AND THE
COMPANY ACKNOWLEDGE THAT THE OPTION TO PURCHASE THE PROJECT GRANTED IN THIS
ARTICLE CONSTITUTES A MATERIAL INDUCEMENT TO THE COMPANY RENOVATE THE PROJECT
AND THEREBY PRESERVE AND CREATE EMPLOYMENT OPPORTUNITIES IN THE COUNTY AND THAT
IN GRANTING SUCH OPTION, THE ISSUER IS CONSIDERING THE ENTIRE TRANSACTION AS A
WHOLE, INCLUDING THE PROMOTION AND EXPANSION FOR THE PUBLIC GOOD AND WELFARE
INDUSTRY AND TRADE WITHIN THE COUNTY AND THE REDUCTION OF UNEMPLOYMENT, AND THE
FACT THAT, AS A RESULT OF A SALE OF THE PROJECT AS A RESULT OF THE EXERCISE OF
THE OPTION, ALL INDEBTEDNESS WITH RESPECT TO THE PROJECT SHALL BE PAID IN FULL.

35

 

--------------------------------------------------------------------------------

 


 

 

 

 


SECTION 11.4.        PRIORITY POSITION OF OPTION.  NOTWITHSTANDING ANY OTHER
PROVISION HEREOF OR OF THE BOND RESOLUTION, THE PURCHASE OPTION GRANTED TO THE
COMPANY IN SECTION 11.1 MAY BE EXERCISED WHETHER OR NOT AN EVENT OF DEFAULT
HEREUNDER HAS OCCURRED AND IS CONTINUING OR WHETHER OR NOT AN EVENT OF DEFAULT
UNDER THE BOND RESOLUTION HAS OCCURRED AND IS CONTINUING, AND THIS LEASE AND THE
OPTION GRANTED IN SECTION 11.1 SHALL HAVE PRIORITY OVER THE SECURITY DEED AND
SHALL NOT BE TERMINATED BY FORECLOSURE OR PURSUANT TO THE POWER OF SALE IN THE
SECURITY DEED.  IN THE EVENT THE COMPANY EXERCISES THE OPTION, THE COMPANY
AGREES THAT IT, AND ANY PERSON OR ENTITY TO WHOM IT MAY THEREAFTER SELL OR LEASE
THE PROJECT SHALL MEET THE EMPLOYMENT GOALS SET FORTH IN SECTION 12.1 HEREOF,
AND IF THE COMPANY, OR ANY SUCCESSOR IN TITLE OR LESSEE SHALL FAIL TO MEET SUCH
EMPLOYMENT GOALS, THE COMPANY SHALL MAKE THE SUPPLEMENTAL PAYMENTS REQUIRED BY
SECTION 12.1 OF THIS LEASE, AND SUCH OBLIGATION SHALL SURVIVE THE TERMINATION OF
THIS LEASE, IF THE PURCHASE OPTION IS EXERCISED.

[End of Article XI]

 

 

 

 

 

36

 

--------------------------------------------------------------------------------

 


 

 

 

 


ARTICLE XII
MISCELLANEOUS


SECTION 12.1.        SUPPLEMENTAL PAYMENTS FOR FAILURE TO MEET EMPLOYMENT
GOALS.  THE COMPANY HAS REPRESENTED TO THE ISSUER THAT THROUGHOUT THE TERM, THE
OPERATION OF THE PROJECT WILL PROVIDE AT LEAST 120 FULL-TIME JOBS.  THE
REPRESENTATIONS OF THE COMPANY AS TO JOB CREATION ARE A MATERIAL AND SUBSTANTIAL
PART OF THE CONSIDERATION FOR THE ISSUER’S LEASING OF THE PROJECT TO THE COMPANY
HEREUNDER AND IN GRANTING THE COMPANY THE OPTION TO PURCHASE THE PROJECT AT A
HIGHLY FAVORABLE PRICE.  THE FAILURE OF THE COMPANY (OR IF IT EXERCISES ITS
OPTION TO PURCHASE THE PROJECT, THE FAILURE OF THE COMPANY, ANY SUCCESSOR IN
TITLE OR ANY LESSEE OF THE PROJECT, WHICHEVER SHALL BE OPERATING THE PROJECT) TO
REALIZE SUCH EMPLOYMENT LEVELS SHALL NOT CONSTITUTE AN EVENT OF DEFAULT
HEREUNDER, BUT SHALL GIVE RISE TO AN OBLIGATION ON THE PART OF THE COMPANY TO
MAKE THE SUPPLEMENTAL PAYMENTS PROVIDED FOR IN THIS SECTION 12.1.  FOR PURPOSES
HEREOF, A FULL-TIME EMPLOYEE IS AN EMPLOYEE OF THE COMPANY (OR IF THE COMPANY
EXERCISES ITS OPTION TO PURCHASE THE PROJECT, A FULL-TIME EMPLOYEE SHALL INCLUDE
AN EMPLOYEE OF THE COMPANY, OF ANY SUCH SUCCESSOR IN TITLE OR ANY LESSEE OF THE
COMPANY OR LESSEE OF A SUCCESSOR IN TITLE), EXCLUSIVE OF EMPLOYEES THAT ARE
LEASED FROM AN EMPLOYEE LEASING AGENCY, HAVING AT LEAST 1,800 PAID HOURS PER
YEAR, INCLUDING PAID HOURS ACTUALLY WORKED, PAID HOLIDAYS AND PAID VACATION DAYS
CONSTITUTING THE EQUIVALENT OF A FULL-TIME EMPLOYEE.  HOURS OF TEMPORARY AND
PART-TIME EMPLOYEES (EXCLUSIVE OF EMPLOYEES THAT ARE LEASED FROM AN EMPLOYEE
LEASING AGENCY) MAY BE AGGREGATED AND DIVIDED BY 1,800 HOURS TO CALCULATE THE
NUMBER OF EQUIVALENT FULL-TIME EMPLOYEES FOR SUCH PURPOSE.

If in any calendar year during the Term the average employment at the Project,
whether by the Company (or if the Company exercises its option to purchase the
Project by the Company, by any such successor in title or by any lessee of the
Company or lessee of a successor in title) does not equal or exceed 120
full-time jobs, the Company, not later than 30 days following the end of such
calendar year, shall pay to the Issuer an “employment short-fall payment”
calculated as follows: the sum of $20,000 plus an additional amount determined
by subtracting the actual numbers of full-time jobs at the Project (if less than
100) from 100 jobs and multiplying the remainder by $1,000.  For example, if the
actual number of full-time jobs in such year was 90, the payment would be
$30,000 ($20,000 plus $10,000).

In the event this Lease expires and the option to purchase the Project is not
exercised, payments hereunder shall be made only with respect to years (and
parts of years) included in the Term of this Lease, and if the Lease terminates
prior to the end of a calendar year, the calculation for such partial year shall
be based on the short period commencing on January 1 of the year of expiration
and ending on the date of termination, and the 1,800 hours requirement for such
year shall be shall be prorated based on the number of calendar days during the
Term in such year to the total number of days in such calendar year.  In such
case, the payment, if any, for such partial year shall be paid within 30 days of
expiration of the Term hereof.

37

 

--------------------------------------------------------------------------------

 


 

 

 

 

If the Company exercises its option to purchase the Project: (i) the year in
which the Company purchases the Project shall not be subject to proration, as
aforesaid, and the full calendar year shall be used for purposes of such
calculation; (ii) employment by the Company before such expiration and
employment by the Company (and by any such successor in title or by any lessee
of the Company or lessee of a successor in title after such expiration) shall be
aggregated; (iii) in any year employment by the Company and employment by any
such successor in title or by any lessee of the Company or lessee of a successor
in title shall be aggregated; and (iv) the last year for which any payments
shall be payable under this Section is the calendar year 2013, which shall be
payable not later than January 30, 2014. 

For purposes of this Section, the full-time employment at the Project shall be
deemed to be zero unless the Company provides to the Issuer payroll records of
the Company and/or payroll records of any such successor in title or by any
lessee of the Company or lessee of a successor in title that establish the
number of full-time employees at the Project.

The provisions of this Section 12.1 shall survive the termination of this Lease.


SECTION 12.2.                    NOTICES.  ANY REQUEST, DEMAND, AUTHORIZATION,
DIRECTION, NOTICE, CONSENT, OR OTHER DOCUMENT PROVIDED OR PERMITTED BY THIS
LEASE TO BE MADE UPON, GIVEN OR FURNISHED TO, OR FILED WITH, THE ISSUER, THE
COMPANY OR THE INITIAL HOLDER AS SET FORTH BELOW SHALL BE SUFFICIENT FOR EVERY
PURPOSE HEREUNDER IF IN WRITING AND (EXCEPT AS OTHERWISE PROVIDED IN THIS LEASE)
EITHER (I) DELIVERED PERSONALLY, BY HAND DELIVERY, COURIER OR EXPRESS COMPANY,
TO THE PARTY OR, IF SUCH PARTY IS NOT AN INDIVIDUAL, TO AN OFFICER OR OTHER
LEGAL REPRESENTATIVE OF THE PARTY TO WHOM THE SAME IS DIRECTED, OR (II) MAILED
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR
(III) SENT BY FAX, AS FOLLOWS.

To the Issuer:                            Joint Development Authority of Brooks,
Colquitt,

Grady, Mitchell, and Thomas Counties

P.O. Box 487

Moultrie, GA 31776

Attn: Darrell Moore

Fax: (229) 890-2638

To the Company:                      National Beef Packing Company, LLC

12200 N. Ambassador Drive, Suite 500

Kansas City, MO  64163

Attn: Jay Nielsen, CFO

Fax: (816) 713-8856

With a copy to:                         Scott Smith

2690 Telemark Drive

Park City, UT 84061

Fax: (435) 649-5675

To the Purchaser:                      American Banking Company d/b/a Ameris

225 S. Main Street

P.O. Box 2529

Moultrie, Georgia 31768

Attn:  Ronnie Marchant, President

Fax: (229) 985-2828

38

 

--------------------------------------------------------------------------------

 


 

 

 

 

Any person designated in this Section 12.2 may, by notice given to each of the
others, designate any additional or different addresses to which subsequent
notices, certificates, or other communications shall be sent.


SECTION 12.3.        RECORDING.  THIS LEASE, OR A “SHORT FORM LEASE” OR
“MEMORANDUM OF LEASE” GIVING APPROPRIATE NOTICE HEREOF, MAY BE RECORDED IN ALL
OFFICES AS MAY AT THE TIME BE PROVIDED BY LAW AS THE PROPER PLACE FOR
RECORDATION.


SECTION 12.4.        CONSTRUCTION AND BINDING EFFECT.  THIS LEASE CONSTITUTES
THE ENTIRE AGREEMENT OF THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF AND
SUPERSEDES ANY PRIOR AGREEMENTS WITH RESPECT THERETO.  THIS LEASE SHALL INURE TO
THE BENEFIT OF AND SHALL BE BINDING UPON THE ISSUER, THE COMPANY, AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS SUBJECT, HOWEVER, TO THE LIMITATIONS CONTAINED
IN SECTIONS 8.3, 9.1, AND 9.2 HEREOF.


SECTION 12.5.        SEVERABILITY.  IN THE EVENT ANY PROVISION OF THIS LEASE
SHALL BE HELD INVALID OR UNENFORCEABLE BY ANY COURT OF COMPETENT JURISDICTION,
SUCH HOLDING SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE ANY OTHER PROVISION
HEREOF.


SECTION 12.6.        IMMUNITY OF MEMBERS, OFFICERS, AND EMPLOYEES OF AUTHORITY. 
NO RECOURSE SHALL BE HAD FOR THE ENFORCEMENT OF ANY OBLIGATION, COVENANT,
PROMISE, OR AGREEMENT OF THE ISSUER CONTAINED IN THIS LEASE OR FOR ANY CLAIM
BASED HEREON OR OTHERWISE IN RESPECT HEREOF OR UPON ANY OBLIGATION, COVENANT,
PROMISE, OR AGREEMENT OF THE ISSUER CONTAINED IN THE BOND RESOLUTION AGAINST ANY
DIRECTOR, MEMBER, OFFICER, OR EMPLOYEE, AS SUCH, IN HIS INDIVIDUAL CAPACITY,
PAST, PRESENT, OR FUTURE, OF THE ISSUER, OR ANY SUCCESSOR PERSON, WHETHER BY
VIRTUE OF ANY CONSTITUTIONAL PROVISION, STATUTE, OR RULE OF LAW, OR BY THE
ENFORCEMENT OF ANY ASSESSMENT OR PENALTY OR OTHERWISE, IT BEING EXPRESSLY AGREED
AND UNDERSTOOD THAT THIS LEASE IS SOLELY A CORPORATE OBLIGATION OF THE ISSUER
AND THAT NO PERSONAL LIABILITY WHATSOEVER SHALL ATTACH TO, OR BE INCURRED BY,
ANY DIRECTOR, MEMBER, OFFICER, OR EMPLOYEE, AS SUCH, PAST, PRESENT, OR FUTURE,
OF THE ISSUER, OR OF ANY SUCCESSOR PERSON, EITHER DIRECTLY OR THROUGH THE
ISSUER, OR ANY SUCCESSOR PERSON, UNDER OR BY REASON OF ANY OF THE OBLIGATIONS,
COVENANTS, PROMISES, OR AGREEMENTS ENTERED INTO BETWEEN THE ISSUER AND THE
COMPANY WHETHER CONTAINED IN THIS LEASE OR IN ANY INSTRUMENT SUPPLEMENTAL
HERETO, AND THAT ALL PERSONAL LIABILITY OF THAT CHARACTER AGAINST EVERY SUCH
DIRECTOR, MEMBER, OFFICER, AND EMPLOYEE OF THE ISSUER OR ANY SUCH SUCCESSOR
PERSON IS, BY THE EXECUTION OF THIS LEASE AND AS A CONDITION OF AND AS PART OF
THE CONSIDERATION FOR THE EXECUTION OF THIS LEASE, EXPRESSLY WAIVED AND RELEASED
BY THE COMPANY.  THE IMMUNITY OF DIRECTORS, MEMBERS, OFFICERS, AND EMPLOYEES OF
THE ISSUER UNDER THE PROVISIONS CONTAINED IN THIS SECTION SHALL SURVIVE THE
COMPLETION OF THE PROJECT AND THE TERMINATION OF THIS LEASE.


SECTION 12.7.        AMENDMENTS, CHANGES, AND MODIFICATIONS.  THIS LEASE MAY NOT
BE AMENDED, MODIFIED, ALTERED, OR TERMINATED, EXCEPT AS PROVIDED IN THE BOND
RESOLUTION.


SECTION 12.8.         EXECUTION OF COUNTERPARTS.  THIS LEASE MAY BE EXECUTED IN
SEVERAL COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.

39

 

--------------------------------------------------------------------------------

 


 

 

 

 


SECTION 12.9.        LAW GOVERNING CONSTRUCTION OF THIS LEASE.  THIS LEASE IS
PREPARED AND ENTERED INTO WITH THE INTENTION THAT THE LAWS OF THE STATE OF
GEORGIA, EXCLUSIVE OF SUCH STATE’S RULES GOVERNING CHOICE OF LAW, SHALL GOVERN
ITS CONSTRUCTION.


SECTION 12.10.     COVENANTS RUN WITH PROJECT.  THE COVENANTS, AGREEMENTS, AND
CONDITIONS HEREIN CONTAINED SHALL RUN WITH THE PROJECT HEREBY LEASED AND SHALL
BE BINDING UPON, INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


SECTION 12.11.    SUBORDINATION TO SECURITY DEED.  THIS LEASE AND THE RIGHTS AND
PRIVILEGES HEREUNDER OF THE COMPANY (EXCEPT FOR ITS PURCHASE OPTION) ARE
SPECIFICALLY MADE SUBJECT AND SUBORDINATE TO THE RIGHTS AND PRIVILEGES OF THE
HOLDER, AS TO BE SET FORTH IN THE SECURITY DEED.


SECTION 12.12.    NET LEASE.  THIS LEASE SHALL BE DEEMED AND CONSTRUED TO BE A
“TRIPLE NET LEASE,” AND THE COMPANY SHALL PAY ABSOLUTELY NET DURING THE TERM THE
BASIC RENT, ADDITIONAL RENT, TAXES (OR PAYMENTS IN LIEU OF TAXES), INSURANCE
PREMIUMS, COSTS OF OPERATION AND MAINTENANCE AND ALL OTHER PAYMENTS REQUIRED
HEREUNDER, FREE OF ANY DEDUCTIONS, WITHOUT ABATEMENT, DIMINUTION, OR SET-OFF
OTHER THAN THOSE HEREIN EXPRESSLY PROVIDED.


SECTION 12.13.     SURRENDER OF PROJECT.  EXCEPT AS OTHERWISE PROVIDED IN THIS
LEASE, AT THE EXPIRATION OR SOONER TERMINATION OF THE TERM, THE COMPANY AGREES
TO SURRENDER POSSESSION OF THE PROJECT PEACEABLY AND PROMPTLY TO THE ISSUER IN
AS GOOD CONDITION AS AT THE COMMENCEMENT OF THE TERM, EXCEPTING ONLY ORDINARY
WEAR, TEAR, AND OBSOLESCENCE, AND DAMAGE BY FIRE OR OTHER CASUALTY OR A TAKING
BY EMINENT DOMAIN WHICH THE COMPANY IS NOT OBLIGATED BY THIS LEASE TO REPAIR.


SECTION 12.14.     IMMUNITY OF DIRECTORS, OFFICERS, AND EMPLOYEES OF COMPANY. 
NO RECOURSE SHALL BE HAD FOR THE ENFORCEMENT OF ANY OBLIGATION, COVENANT,
PROMISE, OR AGREEMENT OF THE COMPANY CONTAINED IN THIS LEASE OR FOR ANY CLAIM
BASED HEREON OR OTHERWISE IN RESPECT HEREOF, AGAINST ANY DIRECTOR, OFFICER, OR
EMPLOYEE OF THE COMPANY OR ANY PERMITTED SUCCESSOR, IN HIS INDIVIDUAL CAPACITY,
PAST, PRESENT, OR FUTURE, OF THE ISSUER, WHETHER BY VIRTUE OF ANY CONSTITUTIONAL
PROVISION, STATUTE, OR RULE OF LAW, OR BY THE ENFORCEMENT OF ANY ASSESSMENT OR
PENALTY OR OTHERWISE, IT BEING EXPRESSLY AGREED AND UNDERSTOOD THAT THIS LEASE
IS SOLELY A CORPORATE OBLIGATION OF THE COMPANY AND THAT NO PERSONAL LIABILITY
WHATSOEVER SHALL ATTACH TO, OR BE INCURRED BY, ANY SUCH DIRECTOR, OFFICER, OR
EMPLOYEE, EITHER DIRECTLY OR THROUGH THE COMPANY, OR ANY PERMITTED SUCCESSOR,
UNDER OR BY REASON OF ANY OF THE OBLIGATIONS, COVENANTS, PROMISES, OR AGREEMENTS
CONTAINED IN THIS LEASE OR TO BE IMPLIED HEREFROM, AND THAT ALL PERSONAL
LIABILITY OF THAT CHARACTER AGAINST EVERY SUCH DIRECTOR, OFFICER, AND EMPLOYEE
IS, BY THE EXECUTION OF THIS LEASE AND AS A CONDITION OF AND AS PART OF THE
CONSIDERATION FOR THE EXECUTION OF THIS LEASE, EXPRESSLY WAIVED AND RELEASED. 
THE IMMUNITY OF DIRECTORS, OFFICERS, AND EMPLOYEES OF THE COMPANY UNDER THE
PROVISIONS CONTAINED IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS
LEASE.


SECTION 12.15.    PAYMENTS DUE ON OTHER THAN BUSINESS DAYS.  WHENEVER A DATE
UPON WHICH A PAYMENT IS TO BE MADE UNDER THIS LEASE FALLS ON A DATE WHICH IS NOT
A BUSINESS DAY, SUCH PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY
WITHOUT INTEREST FOR THE INTERVENING PERIOD.

40

 

--------------------------------------------------------------------------------

 


 

 

 

 


SECTION 12.16.     HOLDERS ARE THIRD PARTY BENEFICIARIES.  EACH PERSON WHO FROM
TIME TO TIME IS THE HOLDER SHALL BE DEEMED TO BE AND IS A THIRD PARTY
BENEFICIARY OF THE REPRESENTATIONS, COVENANTS, AND AGREEMENTS OF THE COMPANY IN
FAVOR OF THE ISSUER HEREIN CONTAINED (EXCEPT FOR COVENANTS AND AGREEMENTS
PERTAINING TO THE UNASSIGNED RIGHTS).


SECTION 12.17.    RESTRICTION ON USE.  THE ISSUER IS SUBJECT TO A RESTRICTIVE
COVENANT IN FAVOR OF THE ENTITY OR ENTITIES (COLLECTIVELY, THE “SELLERS”) FROM
WHICH IT PURCHASED THE LEASED LAND AND THE LEASED IMPROVEMENTS (AS THEY THEN
EXISTED).  ACCORDINGLY, THE COMPANY COVENANTS WITH THE ISSUER THAT DURING THE
PERIOD ENDING ON THE FIFTH ANNIVERSARY (JANUARY 16, 2006) OF THE DATE OF THE
ORIGINAL DELIVERY OF THIS LEASE (BEING JANUARY 16, 2001), THE COMPANY SHALL NOT
(I) USE THE PROJECT FOR THE SLAUGHTER OF HOGS; OR (II) PRODUCE PORK PRODUCTS AT
THE PROJECT IN ANY OF THE FOLLOWING PROHIBITED CATEGORIES: SAUSAGES; HOT
DOGS/FRANKS; SLICED LUNCHEON MEAT; OR BACON; OR (III) PRODUCE PORK PRODUCTS AT
THE PROJECT IN QUANTITIES THAT EXCEED 5.2 MILLION POUNDS IN ANY CALENDAR YEAR
(PRORATED FOR ANY PORTION OF A CALENDAR YEAR) IN ANY OF THE FOLLOWING PERMITTED
CATEGORIES: BONELESS HAM; OR BONE-IN SMOKED HAMS.  FOR PURPOSES OF THE
RESTRICTION IN THE PRECEDING CLAUSE (III), TOTAL PRODUCTION IN ALL PERMITTED
CATEGORIES MAY EXCEED 5.2 MILLION POUNDS PER CALENDAR YEAR, BUT PRODUCTION IN
ANY INDIVIDUAL PERMITTED CATEGORY MAY NOT EXCEED 5.2 MILLION POUNDS PER CALENDAR
YEAR.  THE COMPANY SHALL ALLOW THE ISSUER AND SUCH OTHER PARTIES AS THE ISSUER
MAY DESIGNATE (WHICH MAY INCLUDE REPRESENTATIVES OF THE SELLERS) ACCESS TO ITS
BOOKS AND RECORDS, NO MORE THAN TWICE PER YEAR ON AT LEAST 10 DAYS ADVANCE
WRITTEN NOTIFICATION, TO THE EXTENT NECESSARY TO VERIFY COMPLIANCE WITH THE
RESTRICTION SET FORTH IN THE PRECEDING SENTENCE.

[End of Article XII]

 

 

 

 

 

41

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

IN WITNESS WHEREOF, the Issuer has executed this Lease by causing its name to be
hereunto subscribed by its Chairman and by causing the official seal of the
Issuer to be impressed hereon and attested by its Secretary; and the Company has
executed this Lease by causing its name to be hereunto subscribed by its
partners, by their respective duly authorized officer, all being done as of the
day and year first above written.



signed, sealed, and
delivered in the presence of:

/s/ William G. Fallin                              
Unofficial Witness

Joint Development Authority
of Brooks, Colquitt, Grady,
Mitchell, and Thomas Counties


BY:/s/ Darrell Moore                                  
                        Chairman


/s/ Stephanie Harrell                             
Notary Public  
My Commission Expires:

                                                           
            (NOTARY SEAL)

ATTEST:   


/s/ Marilyn Royal                                        
                        Secretary

(AUTHORITY’S SEAL)

 

 

 

42

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

 






Signed and sealed in the
presence of

 

                                                                         






NATIONAL BEEF PACKING COMPANY, LLC, a Delaware limited liability company, as
successor to Farmland National Beef Company


By: /s/ Jay Nielsen                               
Name:    Jay Nielsen                            
Title:   Chief Financial Officer                



/s/ Lynn Vineyard                                              
Unofficial Witness

 

 

/s/ Darcy Clements                                             

 

 

Notary Public

 

My Commission Expires:    2-28-2010                 

 

(NOTARY SEAL)

 

43

 

--------------------------------------------------------------------------------

 


 

 

 

 

 


EXHIBIT A

DESCRIPTION OF THE LEASED LAND

All that tract or parcel of land situate, lying and being in Land Lots 244 and
245 in the Eighth (8th) Land District in Colquitt County, Georgia, being 19.17
acres as shown by that plat dated January 9, 2001, designated “Plat of Survey
for Joint Development Authority of Brooks, Colquitt, Grady, Mitchell and Thomas
Counties, A Statutory Authority”, and recorded in Plat Book 35, page 21,
Colquitt County Records; the property being more specifically described as
follows:

To locate the point of beginning commence at the point where the South margin of
the right of way of the West By-Pass intersects the West margin of the right of
way of the Southern Railroad (this point being 390.86 feet from the point where
the South margin of the right of way of the West By-Pass intersects the West
margin of Georgia State Highway No. 35 and U. S. Highway 319), run thence South
04 degrees 01 minute 09 seconds East along the West margin of the right of way
of the Southern Railroad a distance of 764.89 feet to a point; continue thence
along the West margin of the right of way of the Southern Railroad a chord
bearing of South 04 degrees 14 minutes 53 seconds East a chord distance of 44.36
feet, an arc length distance of 44.36 feet to a point; run thence South 77
degrees 06 minutes 35 seconds West a distance of 319.81 feet to a point; run
thence South  86 degrees 17 minutes 12 seconds West a distance of 571.42 feet to
a point; run thence North 15 degrees 53 minutes 04 seconds West a distance of
883.76 feet to a point on the South margin of the right of way of the West
By-Pass; run thence North 86 degrees 28 minutes 57 seconds East along the South
margin of the right of way of the West By-Pass a distance of 1,068.97 feet to a
point, this being the point of beginning.

 